Name: Council Regulation (EEC) No 846/86 of 3 March 1986 on the rules of origin for trade between Spain and Portugal in the period during which the transitional measures are applied
 Type: Regulation
 Subject Matter: Europe;  distributive trades;  international trade
 Date Published: nan

 27.3.86 Official Journal of the European Communities No L 83/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 846/86 of 3 March 1986 on the rules of origin for trade between Spain and Portugal in the period during which the transitional measures are applied THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, between these two new Member States (5), establishes internal Community transit documents for use in parti ­ cular in trade between Spain and Portugal and lays down detailed rules for their use as evidence of the ori ­ ginating status of goods in such trade ; whereas this Regulation should therefore refer, in the interests of clarity, to the said administrative cooperation arrange ­ ments adopted by the Commission ;Having regard to the Act of Accession of Spain and Portugal , and in particular Article 1 of Protocol No 3 , annexed thereto, Having regard to the proposal from the Commission , Whereas in order to facilitate the use of internal Com ­ munity transit documents indicating Spanish or Portuguese origin , Council Regulation (EEC) No 3351 /83 of 14 November 1983 on the procedure to facilitate the issue of movement certificates EUR. 1 and the making out of forms EUR. 2 under the provi ­ sions governing preferential trade between the Euro ­ pean Economic Community and certain countries (6) should be extended to cover trade between Spain and Portugal , so that information concerning originating status can be sent from Spain to Portugal and vice versa, and in the case of transactions taking place within a single Member State, between undertakings ; Whereas Article 1 of Protocol No 3 concerning the exchange of goods between Spain and Portugal for the period during which the transitional measures are applied provides that by 1 March 1986 the Council shall adopt rules of origin applicable to the products originating in Spain or Portugal falling within Chapters 25 to 99 of the Common Customs Tariff, with the exception of products covered by Council Regulation (EEC) No 2783/75 of 29 October 1975 on the common system of trade for ovalbumin and lactalbumin ('), Council Regulation (EEC) No 3033/80 of 1 1 Novem ­ ber 1980 laying down the trade arrangements appli ­ cable to certain goods resulting from the processing of agricultural products (2), or Council Regulation (EEC) No 3035/80 of 11 November 1980 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds (3), as last amended by Regula ­ tion (EEC) No 1982/85 (4); Whereas this Regulation does not affect the provisions of the Treaty establishing the European Coal and Steel Community, in particular as regards the rights and obli ­ gations of the Member States , the powers of the institu ­ tions of that Community and the rules laid down by that Treaty for the functioning of the common market in coal and steel ; whereas on practical grounds this Regulation should include the goods listed in Annex I to the Treaty establishing the European Coal and Steel Community ; Whereas Commission Regulation (EEC) No 409/86 of 20 February 1986 on methods of administrative cooper ­ ation to safeguard during the transitional period the free movement of goods in trade between the Com ­ munity as constituted on 31 December 1985 , on the one hand, and Spain and Portugal , on the other, and Whereas to ensure the uniform application of this Regulation, a Community procedure should be estab ­ lished for the adoption in due course of provisions on the concept of working or processing for the purposes of Article 1 ( 1 ) (b) and (2) (b); whereas close and effi ­ cient cooperation between the Member States and the (') OJ No L 282, 1 . II . 1975 , p. 104. (2) OJ No L 323 , 29 . 1 1 . 1980, p. 1 . (3) OJ No L 323 , 29 . 1 1 . 1980, p . 27 . (5) OJ No L 46, 25.2 . 1986, p. 5 . (4) OJ No L 186, 19.7 . 1985 , p. 8 . (6) OJ No L 339, 5 . 12 . 1983 , p . 19 . No L 83/2 Official Journal of the European Communities 27 . 3 . 86 Commission should be organized for this purpose through the Committee on Origin set up under Council Regulation (EEC) No 802/68 of 27 June 1968 on the common definition of the concept of the origin of goods (7), (a) mineral products extracted from their soil or from their seabed ; (b) vegetable products harvested there ; (c) live animals born and raised there ; (d) used articles collected there fit only for the recov ­ ery of raw materials ; (e) waste and scrap resulting from manufacturing operations conducted there ; (f) goods produced there exclusively from products specified in subparagraphs (a) to (e). HAS ADOPTED THIS REGULATION : TITLE I Definition of the concept of 'originating products' Article 1 For the purposes of the arrangements established in Article 1 (2) and (3) of Protocol No 3 to the Act of Accession, the following products shall be considered as : 1 . products originating in Spain : (a) products wholly obtained in Spain ; (b) products obtained in Spain in the manufacture of which products other than those referred to in (a) are used, provided that the said products have undergone sufficient working or process ­ ing within the meaning of Article 3 . This con ­ dition shall not apply, however, to products which, within the meaning of this Regulation, originate in Portugal ; 2 . products originating in Portugal : (a) products wholly obtained in Portugal ; (b) products obtained in Portugal in the manufac ­ ture of which products other than those referred to in (a) are used, provided that the said products have undergone sufficient work ­ ing or processing within the meaning of Article 3 . This condition shall not apply, how ­ ever, to products which, within the meaning of this Protocol , originate in Spain . The products in Annex III shall be temporarily excluded from the scope of this Regulation . Neverthe ­ less , the arrangements regarding administrative cooper ­ ation and Article 9 shall apply mutatis mutandis to these products . Article 3 1 . For the purpose of implementing Article 1 ( 1 ) (b) and (2) (b) the following shall be considered as suffi ­ cient working or processing : (a) working or processing as a result of which the goods obtained receive a classification under a tariff heading other than that covering each of the products worked or processed, except, however, working or processing specified in Annex I , List A, where the special provisions of that list apply ; (b) working or processing specified in Annex I , List B. 'Sections', 'Chapters ' and 'headings' shall mean the Sections, Chapters and headings in the Customs Coop ­ eration Council nomenclature for the classification of goods in customs tariffs . When, for a given product obtained, a percentage rule limits in List A and in List B the value of the materials and parts which can be used, the total value of these materials and parts , whether or not they have changed tariff heading in the course of the working, processing or assembly within the limits and under the conditions laid down in each of those two lists , may not exceed, in relation to the value of the product obtained, the value corresponding either to the common rate, if the rates are identical in both lists , or to the higher of the two if they are different . Article 2 The following shall be considered as wholly obtained either in Spain or in Portugal within the meaning of Article 1 ( 1 ) (a) and (2) (a): 2 . For the purpose of implementing Article 1 ( 1 ) (b) and (2) (b) in respect of products falling within Chap ­ ters 84 to 92 of the Common Customs Tariff, the fol ­ lowing rules may be applied : (a) originating status shall be conferred on the prod ­ ucts set out in Annex II , List I , by working, pro ­ cessing or assembly in which the value of the non ­ originating materials incorporated does not exceed 40 % of the value of the finished product ;( 7) OJ No L 148 , 28 . 6 . 1968 , p. 1 . 27 . 3 . 86 Official Journal of the European Communities No L 83/3 (b) originating status shall be conferred on the prod ­ ucts set out in Annex II , List II , by working, pro ­ cessing or assembly in which the value of the non ­ originating materials incorporated does not exceed 30 % of the value of the finished product ; For certain products a lower percentage and/or special conditions are, however, applicable . The rules set out in Annex II shall be in addition to and not in substitution for those contained in Annex I. in salt, sulphur dioxide or other aqueous solutions , removal of damaged parts , and like operations); (b) simple operations consisting of removal of dust, sifting or screening, classifying, matching (includ ­ ing the making up of sets of articles), washing, painting, cutting up ; (c) ( i) changes of packing and breaking up and assembly of consignments ; (ii) simple placing in bottles , flasks , bags , cases , boxes , fixing on cards or boards , etc ., and all other simple packing operations ; (d) affixing marks, lables or other like distinguishing signs on products or their packaging ; (e) simple mixing of products , whether or not of differ ­ ent kinds , where one or more components of the mixtures do not meet the conditions laid down in this Protocol to enable them to be considered as originating either in the Community or in Portugal ; (f) simple assembly of parts of articles to constitute a complete article ; (g) a combination of two or more operations specified in subparagraphs (a) to (f); (h) slaughter of animals . The exporter may decide whether to use the rules set out in Annex I or those in Annex II . However, the rules set out in Annex II may be applied in respect of a particular product only as an alternative to , and not in conjunction with those in Annex I. 3 . Accessories , spare parts and tools dispatched with a piece of equipment, machine, apparatus or vehicle which are part of the normal equipment and included in the price thereof, or are not separately invoiced, are regarded as one with the piece of equipment, machine, apparatus or vehicle in question . 4 . Sets within the meaning of General Rule 3 of the Nomenclature shall be regarded as originating when all component articles are originating products . Neverthe ­ less , when a set is composed of originating and non ­ originating articles , the set as a whole shall be regarded as originating provided that the value of the non-ori ­ ginating articles does not exceed 1 5 % of the total value of the set . 5 . Packing shall be considered as forming a whole with the goods contained therein . This provision , how ­ ever, shall not apply to packing which is not of the nor ­ mal type for the article packed and which has intrinsic utilization value and is of a durable nature, apart from its function as packing. Article 4 1 . Where Lists A and B in Annex I and Lists I and II in Annex II provide that goods obtained in Spain or Portugal shall be considered as originating therein only if the value of the products worked or processed does not exceed a given percentage of the value of the goods obtained, the values to be taken into consideration for determining such percentage shall be :  as regards products whose importation can be proved : their customs value at the time of importa ­ tion , as regards products of undetermined origin ; the earliest ascertainable price paid for such products in the territory of the two Member States where manufacture takes place,  the ex-works price of the goods obtained, less inter ­ nal taxes refunded or refundable on exportation . ' Ex-works price ' shall mean the price paid to manufac ­ turer in whose undertaking the last working or process ­ ing is carried out, provided the price includes the value of all the products used in manufacture . 'Customs value ' shall be understood as meaning the customs value as determined in accordance with the Agreement on implementation of Article VII of the 6 . In order to determine whether goods originate in Spain or in Portugal , it shall not be necessary to estab ­ lish whether the power and fuel , plant and equipment, and machines and tools used to obtain such goods ori ­ ginate in third countries or not . 7 . For the purpose of implementing Article 1 ( 1 ) (b) and (2) (b) the following shall always be considered as insufficient working or processing to confer the status of originating product, whether or not there is a change of tariff heading : (a) operations to ensure the preservation of merchan ­ dise in good condition during transport and storage (ventilation, spreading out , drying, chilling, placing No L 83/4 Official Journal of the European Communities 27 . 3 . 86 General Agreement on Tariffs and Trade done at Geneva on 12 April 1979 . For the purpose of subsequent verification, the Spanish or Portuguese customs authorities must keep the said internal Community transit documents, or copies of documents having the same effect, for not less than two years . TITLE 2 . Subsequent verification of the documents shall be carried out in accordance with the relevant provisions of the Community transit system .Administrative cooperation TITLE III Article 5 Originating products within the meaning of this Regu ­ lation may be imported into Spain or Portugal under the preferential arrangements provided for in Article 1 of Protocol No 3 to the Act of Accession on production of an internal Community transit document T 2 ES , T 2 L ES, T 2 PT or T 2 L PT, or other document having the same effect, made out in Spain or Portugal as the case may be, as provided for in Article 17 of Regulation (EEC) No 409/86 . General provisions Article 9 1 . Products used in the manufacture of products of a kind to which this Regulation applies and in respect of which an internal Community transit document T 2 ES, T 2 L ES, T 2 PT or T 2 L PT, or other document having the same effect, is made out in Spain or Portugal in accordance with Article 17 of Regulation (EEC) No 409/86, must : (a) be in free circulation in Spain or Portugal , as the case may be ; or Article 6 The exporter or his authorized representative shall sub ­ mit any supporting evidence indicating that one of the internal Community transit documents referred to in Article 5 , endorsed with the words 'Portuguese origin ' or 'Spanish origin ', as appropriate , in accordance with Article 17 of Regulation (EEC) No 409/86, may cor ­ rectly be made out in respect of the goods for export to Spain or Portugal as the case may be . (b) have given rise to the payment in Spain or Portugal of the compensating levy provided for in Article 8 (4) of Commission Regulation (EEC) No 526/86 of 28 February 1986 on transitional measures for trade within the Community in goods obtained in Spain or Portugal , or in another Mem ­ ber State under a system providing for suspension or drawback of customs duties or other import charges  compensating levy ( ¢). The exporter may opt for rule (a) or rule (b). Article 7 1 . Regulation (EEC) No 3351 /83 shall apply mutatis mutandis to the making-out of the internal Community transit documents referred to in Article 5 . 2 . For the purposes of Articles 1 ( 1 ) (b) last sentence and 2 (b) last sentence, evidence of the originating sta ­ tus of Spanish or Portuguese products may also take the form of one of the internal Community transit documents referred to in Article 5 , made out in Spain or Portugal as the case may be . 2 . However, by way of exception from paragraph 1 , products from another Member State covered by a Community internal transit document T 2, T 2 L, T 2 ES, T 2 L ES, T 2 PT or T 2 L PT, or a document hav ­ ing the same effect, made out in the said Member State, which are used in Spain or Portugal in the manufacture of products of the kind to which this Regulation applies, may be the subject of drawback or other form of exemption from customs duties applicable between the other Member States and Portugal or Spain as the case may be. Article 8 1 . In order to ensure the proper application of this Title, the Kingdom of Spain and the Portuguese Republic shall assist each other, through their respec ­ tive customs administrations , in checking the authen ­ ticity and accuracy of the internal Community transit documents T 2 ES, T 2 L ES, T 2 PT or T 2 L PT or documents having the same effect . (') OJ No L 52, 28 . 2 . 1986, p. 1 . 27.3.86 Official Journal of the European Communities No L 83/5 adopted in accordance with the procedure laid down in Article 14 (2) and (3) of Regulation (EEC) No 802/68 . Article 10 1 . The Committee on Origin set up by Article 12 of Regulation (EEC) No 802/68 may examine all matters relating to the implementation of this Regulation which are raised by its chairman either on his own initiative or at the request of a representative of one of the Member States . 2 . The provisions required for applying the definition of the concept of 'originating products ' shall be Article 11 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 March 1986 . For the Council The President W. F. van EEKELEN No L 83/6 Official Journal of the European Communities 27.3.86 ANNEX I LIST A List of working or processing operations which result in a change of tariff heading without conferring the status of 'originating products' on the products undergoing such operations, or conferring this status only subject to certain conditions Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description ex 28.19 Zinc oxide Manufacture from products of head ­ ing No 79.01 ex 28.38 Aluminium sulphate Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 30.03 Medicaments (including veterinary medicaments) Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 31.05 Other fertilizers ; goods of the present Chapter in tablets , lozenges and sim ­ ilar prepared forms or in packings of a gross weight not exceeding 10 kg Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 32.06 Colour lakes Manufacture from materials of head ­ ing No 32.04 or 32.05 (') 32.07 Other colouring matter ; inorganic products of a kind used as lumino ­ phores Mixing of oxides or salts of Chap ­ ter 28 with extenders such as barium sulphate, chalk barium carbonate and satin white (') ex 33.06 Aqueous distillates and aqueous so ­ lutions of essential oils , including such products suitable for medicinal uses Manufacture from essential oils (ter ­ peneless or not), concretes, absolutes or resinoids (') ex 35.07 Prepared enzymes not elsewhere specified or included Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 37.01 Photographic plates and film in the flat , sensitized , unexposed, of any material other than paper, paper ­ board or cloth Manufacture from products of head ­ ing No 37.02 (') 37.02 Film in rolls , sensitized, unexposed, perforated or not Manufacture from products of head ­ ing No 37.01 (') (') These provisions do not apply where the products are obtained from products which have acquired the status of 'originating products ' in accord ­ ance with the conditions laid down in List B. 27 . 3 . 86 Official Journal of the European Communities No L 83/7 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met CCT heading - No Description 37.04 Sensitized plates and film, exposed but not developed, negative or posi ­ tive Manufacture from products of head ­ ing No 37.01 or 37.02 ( ¢) 38.11 Disinfectants, insecticides, fungi ­ cides, rat poisons, herbicides , anti ­ sprouting products, plant growth re ­ gulators and similar products, put up in forms or packings for sale by retail or as preparations or as articles (for example, sulphur-treated bands, wicks and candles, fly-papers) Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 38.13 Pickling preparations for metal sur ­ faces ; fluxes and other auxiliary pre ­ parations for soldering, brazing or welding ; soldering, brazing or weld ­ ing powders and pastes consisting of metal and other materials ; prepara ­ tions of a kind used as cores or coat ­ ings for welding rods and electrodes Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product ex 38.14 Anti-knock preparations, oxidation inhibitors, gum inhibitors , viscosity improvers, anti-corrosive prepara ­ tions and similar prepared additives for mineral oils , excluding prepared additives for lubricants Manufacture in which the value of the products used does not exceed 50% of the value of the finished product 38.15 Prepared rubber accelerators Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 38.17 Preparations and charges for fire-ex ­ tinguishers ; charged fire-extinguish ­ ing grenades Manufacture in which the value of the products used does not exceed 50% of the value of the finished product 38.18 Composite solvents and thinners for varnishes and similar products Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product ex 38.19 Chemical products and preparations of the chemical or allied industries (including those consisting of mix ­ tures of natural products), not else ­ where specified or included ; residual products of the chemical or allied in ­ dustries not elsewhere specified or included, excluding :  Fusel oil and dippel's oil ; Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (') These provisions do not apply where the products are obtained from products which have acquired the status of originating products in accord ­ ance with the conditions laid down in List B. No L 83/8 Official Journal of the European Communities 27 . 3 . 86 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met OCT heading No Description ex 38.19 (cont 'd) Naphthenic acids and their wat ­ er-insoluble salts ; esters of naph ­ thenic acids ; Sulphonaphthenic acids and their water-insoluble salts ; esters of sulphonaphthenic acids ; Petroleum sulphonates, exclud ­ ing petroleum sulphonates of al ­ kali metals , of ammonium or of ethanolamines, thiophenated sul ­ phonic acids of oils obtained from bituminous minerals , and their salts ; Mixed alkylbenzenes and mixed alkylnaphthalenes ; Ion exchangers Catalysts Getters for vacuum tubes Refractory cements or mortars and similar compositions Alkaline iron oxide for the purifi ­ cation of gas Carbon (excluding that in artifi ­ cial graphite of heading No 38.01 ) in metal-graphite or other compounds, in the form of small plates, bars or other semi ­ manufactures Sorbitol other than that of head ­ ing No 29.04 Ammoniacal gas liquors and spent oxide produced in coal gas purification ex 39.02 Polymerization products Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product ex 39.07 Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product Articles of materials of the kinds de ­ scribed in headings Nos 39.01 to 39.06 with the exception of fans and hand screens, non-mechanical , frames and handles therefor and parts of such frames and handles, and corset busks and similar sup ­ ports for articles of apparel or cloth ­ ing accessories 40.05 Manufacture in which the value of the products used, except that of na ­ tural rubber, does not exceed 50 % of the value of the finished product Plates, sheets and strip, of unvulcan ­ ized natural or synthetic rubber, other than smoked sheets and crepe sheets of heading No 40.01 or 40.02 ; granules of unvulcanized natural or synthetic rubber compounded ready for vulcanization ; unvulcanized na ­ tural or synthetic rubber, compound ­ ed before or after coagulation either with carbon black (with or without 27-3.86 Official Journal of the European Communities No L 83/9 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description 40.05 (cont'd) the addition of mineral oil), or with silica (with or without the addition of mineral oil), in any form, of a kind known as masterbatch 41.08 Patent leather and imitation patent leather ; metallized leather Varnishing or metallizing of leather of headings Nos 41.02 to 41.06 (other than skin leather of crossed Indian sheep and Indian goat or kid, not further prepared than vegetable tanned, or if otherwise prepared ob ­ viously unsuitable for immediate use in the manufacture of leather articles) in which the value of the skin leather used does not exceed 50 % of the val ­ ue of the finished product 43.03 Articles of furskin Making up from furskin in plates , crosses and similar forms (heading No ex 43.02) (') ex 44.21 Complete wooden packing cases, boxes, crates, drums and similar packings excepting those made of fibreboard Manufacture from boards not cut to size ex 44.28 Match splints ; wooden pegs or pins for footwear Manufacture from drawn wood 45.03 Articles of natural cork Manufacture from products of head ­ ing No 45.01 ex 48.07 Paper and paperboard, ruled, lined, or squared, but not otherwise printed, in rolls or sheets Manufacture from paper pulp 48.14 Writing blocks , envelopes , letter cards, plain postcards , correspond ­ ence cards ; boxes, pouches, wallets and writing compendiums, of paper or paperboard , containing only an assortment of paper stationery Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 48.15 Other paper and paperboard, cut to size or shape Manufacture from paper pulp ex 48.16 Boxes, bags and other packing con ­ tainers, of paper or paperboard Manufacture in which the value of the products used does not exceed 50% of the value of the finished product (') These provisions do not apply where the products are obtained from products which have acquired the status of 'originating products' in accord ­ ance with the conditions laid down in List B. No L 83/ 10 Official Journal of the European Communities 27 . 3 . 86 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description 49.09 Picture postcards, Christmas and other picture greeting cards, printed by any process, with or without trim ­ mings Manufacture from products of head ­ ing No 49.1 1 49.10 Calendars of any kind, of paper or paperboard, including calendar blocks Manufacture from products of head ­ ing No 49.1 1 50.04 (') Silk yarn , other than yarn of noil or other waste silk, not put up for retail sale Manufacture from products other than those of heading No 50.04 50.05 (') Yarn spun from noil or other waste silk, not put up for retail sale Manufacture from products of head ­ ing No 50.03 ex 50.07 (') Silk yarn and yarn spun from noil or other waste silk, put up for retail sale Manufacture from products of head ­ ings Nos 50.01 to 50.03 ex 50.07 (') Imitation catgut of silk Manufacture from products of head ­ ing No 50.01 or of heading No 50.03 neither carded nor combed 50.09 0 Woven fabrics of silk, of noil or of other waste silk Manufacture from products of head ­ ing No 50.02 or 50.03 51.01 (') Yarn of man-made fibres (contin ­ uous), not put up for retail sale Manufacture from chemical products or textile pulp 51.02 0 ) Monofll , strip (artificial straw and the like) and imitation catgut, of man-made fibre materials Manufacture from chemical products or textile pulp 51.03(0 Yarn of man-made fibres (contin ­ uous), put up for retail sale Manufacture from chemical products or textile pulp 51.04 (0 Woven fabrics of man-made fibres (continuous), including woven fa ­ brics of monofil or strip of heading No 51.01 or 51.02 Manufacture from chemical products or textile pulp (') For yarn composed of two or more textile materials , the conditions shown in the list must also be met in respect of each of the headings under which yarns of the other textile materials of which the mixed yarn is composed would be classified . This rule , however, does not apply to any one or more mixed textile materials whose weight does not exceed 10 % of the total weight of textile materials incorporated . (2) For fabrics composed of two or more textile materials , the conditions shown in this list must also be met in respect of each of the headings under which fabric of the other textile materials of which the mixed fabric is composed would be classified . This rule, however, does not apply to any one or more mixed textile materials whose weight does not exceed 10 % of the total weight of textile materials incorporated . This percentage shall be increased :  to 20 % where the material in question is yarn made of polyurethane segmented with flexible segments of polyether, whether or not gimped, falling within headings Nos ex 51.01 and 58.07 ,  to 30 % where the material in question is yarn of a width not exceeding 5 mm formed of a core consisting either of a thin strip of aluminium or of a film of artificial plastic material whether or not covered with aluminium powder, this core having been inserted and glued by means of a transparent or coloured glue between two films of artificial plastic material . 27 . 3 . 86 Official Journal of the European Communities No L 83/ 11 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description 52.01 (') Metallized yarn, being textile yarn spun with metal or covered with me ­ tal by any process Manufacture from chemical prod ­ ucts , from textile pulp or from natur ­ al textile fibres , or their waste, neither carded nor combed 52.02 0 Woven fabrics of metal thread or of metallized yarn, of a kind used in articles of apparel, as furnishing fa ­ brics or the like Manufacture from chemical prod ­ ucts , from textile pulp or from natur ­ al textile fibres, discontinuous man ­ made fibres or their waste 53.06 (') Yarn of carded sheep's or lambs ' wool (woollen yarn), not put up for retail sale Manufacture from products of head ­ ing No 53.01 or 53.03 53.07 (') Yarn of combed sheep's or lambs ' wool (worsted yarn), not put up for retail sale Manufacture from products of head ­ ing No 53.01 or 53.03 53.08 (') Yarn of fine animal hair (carded or combed), not put up for retail sale Manufacture from raw fine animal hair of heading No 53.02 53.09 (') Yarn of horsehair or of other coarse animal hair, not put up for retail sale Manufacture from raw coarse animal hair of heading No 53.02 or from raw horsehair of heading No 05.03 53.100 ) Yarn of sheep's or lambs ' wool , of horsehair or of other animal hair (fine or coarse), put up for retail sale Manufacture from materials of head ­ ings Nos 05.03 and 53.01 to 53.04 53.11 0 Woven fabrics of sheep's or lambs ' wool or of fine animal hair Manufacture from materials of head ­ ings Nos 53.01 to 53.05 53.12 0 Woven fabrics of horsehair or of other coarse animal hair Manufacture from products of head ­ ings Nos 53.02 to 53.05 or from horse ­ hair of heading No 05.03 54.03 (') Flax or ramie yarn , not put up for re ­ tail sale Manufacture either from products of heading No 54.01 neither carded nor combed or from products of heading No 54.02 54.04 0 Flax or ramie yarn, put up for retail sale Manufacture from materials of head ­ ing No 54.01 or 54.02 ^ ^ larn comPose(* tw0 °.r more textile materials, the conditions shown in the list must also be met in respect of each of the headings under which yarns of the other textile materials of which the mixed yarn is composed would be classified . This rule , however, does not apply to any one or more mixed textile materials whose weight does not exceed 10 % of the total weight of textile materials incorporated . (2) fabrics composed of two or more textile materials , the conditions shown in this list must also be met in respect of each of the headings under which fabric of the other textile materials of which the mixed fabric is composed would be classified . This rule , however, does not apply to any one or more mixed textile materials whose weight does not exceed 10 % of the total weight of textile materials incorporated . This percentage shall be increased : 6  to 20 % where the material in question is yarn made of polyurethane segmented with flexible segments of polyether, whether or not gimped falling within headings Nos ex 51.01 and ex 58.07 , ' where the material in question is yarn of a width not exceeding 5 mm formed of a core consisting either of a thin strip of aluminium or of a film of artificial plastic material whether or not covered with aluminium powder, this core having been inserted and glued by means of a transparent or coloured glue between two films of artificial plastic material . No L 83/ 12 Official Journal of the European Communities 27 . 3 . 86 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description 54.05 (2) Woven fabrics of flax or of ramie 55.05 (') Cotton yarn , not put up for retail sale Manufacture from materials of head ­ ing No 54.01 or 54.02 Manufacture from materials of head ­ ing No 55.01 or 55.03 Manufacture from materials of head ­ ing No 55.01 or 55.03 Manufacture from materials of head ­ ing No 55.01 , 55.03 or 55.04 55.06 0 ) Cotton yarn, put up for retail sale 55.07 0 Cotton gauze 55.08 (2 ) Terry towelling and similar terry fa ­ brics, of cotton Manufacture from materials of head ­ ing No 55.01 , 55.03 or 55.04 55.09 (2) Other woven fabrics of cotton Manufacture from materials of head ­ ing No 55.01 , 55.03 or 55.04 56.01 Man-made fibres (discontinuous), not carded, combed or otherwise pre ­ pared for spinning Manufacture from chemical products or textile pulp 56.02 Continuous filament tow for the manufacture of man-made fibres (discontinuous) Manufacture from chemical products or textile pulp 56.03 Manufacture from chemical products or textile pulp Waste (including yarn waste and pulled or garnetted rags) of man ­ made fibres (continuous or discon ­ tinuous), not carded, combed or oth ­ erwise prepared for spinning 56.04 Manufacture from chemical products or textile pulp Man-made fibres (discontinuous or waste), carded, combed or otherwise prepared for spinning 56.05 (') Yarn of man-made fibres (discontin ­ uous or waste), not put up for retail sale Manufacture from chemical products or textile pulp (') For yarn composed of two or more textile materials , the conditions shown in the list must also be met in respect of each of the headings under which yarns of the other textile materials of which the mixed yarn is composed would be classified . This rule, however, does not apply to any one or more mixed textile materials whose weight does not exceed 10 % of the total weight of textile materials incorporated . (2) For fabrics composed of two or more textile materials , the conditions shown in this list must also be met in respect of each of the headings under which fabric of the other textile materials of which the mixed fabric is composed would be classified . This rule , however, does not apply to any one or more mixed textile materials whose weight does not exceed 10 % of the total weight of textile materials incorporated . This percentage shall be increased :  to 20 % where the material in question is yarn made of polyurethane segmented with flexible segments of polyether, whether or not gimped, falling within headings Nos ex 51.01 and ex 58.07 ,  to 30 % where the material in question is yarn of a width not exceeding 5 mm formed of a core consisting either of a thin strip of aluminium or of a film of artificial plastic material whether or not covered with aluminium powder, this core having been inserted and glued by means of a transparent or coloured glue between two films of artificial plastic material . 27 . 3 . 86 Official Journal of the European Communities No L 83/ 13 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description 56.06 (') Yarn of man-made fibres (discontin ­ uous or waste), put up for retail sale Manufacture from chemical products or textile pulp 56.07 0 Woven fabrics of man-made fibres (discontinuous or waste) Manufacture from products of head ­ ings Nos 56.01 to 56.03 57.06(0 Yarn of jute or of other textile bast fibres of heading No 57.03 Manufacture from raw jute, jute tow or from other raw textile bast fibres of heading No 57.03 ex 57.07 (!) Yarn of true hemp Manufacture from true hemp, raw ex 57.07 (') Yarn of other vegetable textile fibres , excluding yarn of true hemp Manufacture from raw vegetable tex ­ tile fibres of headings Nos 57.02 to 57.04 ex 57.07 Paper yarn Manufacture from products of Chap ­ ter 47 , from chemical products , tex ­ tile pulp or from natural textile fibres, discontinuous man-made fibres or their waste, neither carded nor combed 57.10 0 Woven fabrics of jute or of other tex ­ tile bast fabrics of heading No 57.03 Manufacture from raw jute, jute tow or from other raw textile bast fibres of heading No 57.03 ex 57.11 0 Woven fabrics of other vegetable tex ­ tile fibres Manufacture from materials of head ­ ing No 57.01 , 57.02, 57.04 or from coir yarn of heading No 57.07 ex 57.11 Woven fabrics of paper yarn Manufacture from paper, from chem ­ ical products, textile pulp or from na ­ tural textile fibres, discontinuous man-made fibres or their waste (') For yarn composed of two or more textile materials, the conditions shown in the list must also be met in respect of each of the headings under which yarns of the other textile materials of which the mixed yarn is composed would be classified . This rule , however, does not apply to any one or more mixed textile materials whose weight does not exceed 10 % of the total weight of textile materials incorporated . ( 2 ) For fabrics composed of two or more textile materials, the conditions shown in this list must also be met in respect of each of the headings under which fabric of the other textile materials of which the mixed fabric is composed would be classified . This rule, however, does not apply to any one or more mixed textile materials whose weight does not exceed 10 % of the total weight of textile materials incorporated . This percentage shall be increased :  to 20 % where the material in question is yarn made of polyurethane segmented with flexible segments of polyether, whether or not gimped, falling within headings Nos ex 51.01 and ex 58.07 ,  to 30 % where the material in question is yarn of a width not exceeding 5 mm formed of a core consisting either of a thin strip of aluminium or of a film of artificial plastic material whether or not covered with aluminium powder, this core having been inserted and glued by means of a transparent or coloured glue between two films of artificial plastic material . No L 83/ 14 Official Journal of the European Communities 27 . 3 . 86 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description 58.01 (') Carpets , carpeting and rugs , knotted (made up or not) Manufacture from materials of head ­ ings Nos 50.01 to 50.03 , 51.01 , 53.01 to 53.05 , 54.01 , 55.01 to 55.04, 56.01 to 56.03 or 57.01 to 57.04 58.02 (') Other carpets, carpeting, rugs , mats and matting, and 'Kelem', 'Schu ­ macks ' and 'Karamanie ' rugs and the like (made up or not) Manufacture from materials of head ­ ings Nos 50.01 to 50.03 , 51.01 , 53.01 to 53.05 , 54.01 , 55.01 to 55.04, 56.01 to 56.03 , 57.01 to 57.04 or from coir yarn of heading No 57.07 58.04 (') Woven pile fabrics and chenille fa ­ brics (other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05) Manufacture from materials of head ­ ings Nos 50.01 to 50.03 , 53.01 ' to 53.05 , 54.01 , 55.01 to 55.04, 56.01 to 56.03 , 57.01 to 57.04 or from chemi ­ cal products or textile pulp 58.05 (0 Narrow woven fabrics, and narrow fabrics (bolduc) consisting of warp, without weft assembled by means of an adhesive, other than goods falling within heading No 58.06 Manufacture from materials of head ­ ings Nos 50.01 to 50.03 , 53.01 to 53.05 , 54.01 , 55.01 to 55.04, 56.01 to 56.03 or 57.01 to 57.04 or from chem ­ ical products or textile pulp 58.06 (') Woven labels, badges and the like, not embroidered, in the piece, in strips or cut to shape or size Manufacture from materials of head ­ ings Nos 50.01 to 50.03 , 53.01 to 53.05 , 54.01 , 55.01 to 55.04, 56.01 to 56.03 or from chemical products or textile pulp 58.07 (') Chenille yarn (including flock chen ­ ille yarn), gimped yarn (other than metallized yarn of heading No 52.01 and gimped horsehair yarn); braids and ornamental trimmings in the piece ; tassels , pompons and the like Manufacture from materials of head ­ ings Nos 50.01 to 50.03 , 53.01 to 53.05 , 54.01 , 55.01 to 55.04, 56.01 to 56.03 or from chemical products or textile pulp 58.08 (') Tulle and other net fabrics (but not including woven, knitted or chro ­ cheted fabrics), plain Manufacture from materials of head ­ ings Nos 50.01 to 50.03 , 53.01 to 53.05 , 54.01 , 55.01 to 55.04, 56.01 to 56.03 or from chemical products or textile pulp 58.09 (') Tulle and other net fabrics (but not including woven, knitted or chro ­ cheted fabrics), figured ; hand or me ­ chanically made lace, in the piece, in strips or in motifs Manufacture from materials of head ­ ings Nos 50.01 to 50.03 , 53.01 to 53.05 , 54.01 , 55.01 to 55.04, 56.01 to 56.03 or from chemical products or textile pulp 58.10 Embroidery, in the piece, in strips or in motifs Manufacture in which the value of the product used does not exceed 50 % of the value of the finished product (') For products composed of two or more textile materials , the conditions shown in column 4 must be met in respect of each of the textile materials of which the mixed product is composed. This rule, however, does not apply to any one or more mixed textile materials whose weight does not exceed 10 % of the total weight of textile materials incorporated . This percentage shall be increased :  to 20 % where the material in question is yarn made of polyurethane segmented with flexible segments of polyether, whether or not gimped, falling within headings Nos ex 51.01 and ex 58.07 ,  to 30 % where the material in question is yarn of a width not exceeding 5 mm formed of a core consisting either of a thin strip of aluminium or of a film of artificial plastic material whether or not covered with aluminium powder, this core having been inserted and glued by means of a transparent or coloured glue between two films of artificial plastic material . 27 . 3 . 86 Official Journal of the European Communities No L 83/ 15 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description 59.01 (') ex 59.02 ( i ) Wadding and articles of wadding ; textile flock and dust and mill neps Felt and articles of felt, with the ex ­ ception of peedled felt, whether or not impregnated or coated Needled felt , whether or not impreg ­ nated or coated ex 59.02 (') Manufacture either from natural fibres or from chemical products or textile pulp Manufacture either from natural fibres or from chemical products or textile pulp Manufacture either from natural fibres or from chemical products or textile pulp or from fibre or contin ­ uous polypropylene filament of which the denomination of the filaments is less than 8 denier and of which the value does not exceed 40% of the value of the finished product Manufacture either from natural fibres or from chemical products or textile pulp 59.03 (') Bonded fibre fabrics, similar bonded yarn fabrics, and articles of such fa ­ brics, whether or not impregnated or coated Twine, cordage , ropes and cables, plaited or not 59.04 (') 59.05 (0 Nets and netting made of twine, cor ­ dage or rope, and made up fishing nets of yarn, twine, cordage or rope Manufacture either from natural fibres or from chemical products or textile pulp or from coir yarn of heading No 57.07 Manufacture either from natural fibres or from chemical products or textile pulp or from coir yarn of heading No 57.07 Manufacture either from natural fibres or from chemical products or textile pulp or from coir yarn of heading No 57.07 Manufacture from yarn 59.06 (') 59.07 Other articles made from yarn, twine, cordage, rope or cables , other than textile fabrics and articles made from such fabrics Textile fabrics coated with gum or amylaceous substances , of a kind used for the outer covers of books and the like ; tracing cloth ; prepared painting canvas ; buckram and simi ­ lar fabrics for hat foundations and similar uses Textile fabrics impregnated, coated, covered or laminated with prepara ­ tions of cellulose derivatives or of other artificial plastic materials Linoleum and materials prepared on a textile base in a similar manner to linoleum, whether or not cut to shape or of a kind used as floor coverings ; floor coverings consisting of a coat ­ ing applied on a textile base, cut to shape or not 59.08 Manufacture from yarn 59.10 (0 Manufacture either from yarn or from textile fibres (') For products composed of two or more textile materials , the conditions shown in column 4 must be met in respect of each of the textile materials of which the mixed product is composed. This rule, however, does not apply to any one or more mixed textile materials whose weight does not exceed 10 % of the total weight of textile materials incorporated . This percentage shall be increased :  to 20 % where the material in question is yarn made of polyurethane segmented with flexible segments of polyether, whether or not gimped, falling within headings Nos ex 51.01 and ex 58.07 ,  to 30 % where the material in question is yarn of a width not exceeding 5 mm formed of a core consisting either of a thin strip of aluminium or of a film of artificial plastic material whether or not covered with aluminium powder, this core having been inserted and glued by means of a transparent or coloured glue between two films of artificial plastic material . No L 83/ 16 Official Journal of the European Communities 27 . 3 . 86 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description Manufacture from yarnRubberized textile fabrics, other thanrubberized, knitted or crocheted goods, with the exception of those consisting of fabric of continuous synthetic textile fibres, or of fabric composed of parallel yarns of contin ­ uous synthetic textile fibres, impreg ­ nated or covered with rubber latex, containing at least 90 % by weight of textile materials and used for the manufacture of tyres or for other technical uses Manufacture from chemical productsRubberized textile fabrics, other than rubberized knitted or crocheted goods, consisting of fabric of contin ­ uous synthetic textile fibres , or of fabric composed of parallel yarns of continuous synthetic textile fibres, impregnated or covered with rubber latex, containing at least 90 % by weight of textile materials and used for the manufacture of tyres or for other technical uses ex 59.11 ex 59.1 1 59.12 59.13(0 59.15(0 59.16(0 ex 59.17(0 Manufacture from yarnTextile fabrics otherwise impregnat ­ ed or coated ; painted canvas being theatrical scenery, studio back-cloths or the like Manufacturing from single yarnElastic fabrics and trimmings (other than knitted or crocheted goods) consisting of textile materials com ­ bined with rubber threads Textile hosepiping and similar tub ­ ing, with or without lining armour or accessories of other materials Manufacture from materials of head ­ ings Nos 50.01 to 50.03 , 53.01 to 53.05 , 54.01 , 55.01 to 55.04, 56.01 to 56.03 or 57.01 to 57.04 or from chem ­ ical products or textile pulp Manufacture from materials of head ­ ings Nos 50.01 to 50.03 , 53.01 to 53.05 , 54.01 , 55.01 to 55.04, 56.01 to 56.03 or 57.01 to 57.04 or from chem ­ ical products or textile pulp Transmission , conveyor or elevator belts or belting, of textile material , whether or not strengthened with me ­ tal or other material Textile fabrics and textile articles, of a kind commonly used in machinery or plant, excluding polish ­ ing discs or rings, other than of felt Manufacture from materials of head ­ ings Nos 50.01 to 50.03 , 53.01 to 53.05 , 54.01 , 55.01 to 55.04, 56.01 to 56.03 or 57.01 to 57.04 or from chem ­ ical products or textile pulp ( ) For products composed of two or more textile materials , the conditions shown in column 4 must be met in respect of each of the textile materials of which the mixed product is composed. This rule, however, does not apply to any one or more mixed textile materials whose weight does not exceed 10 % of the total weight of textile materials incorporated . This percentage shall be increased :  to 20 % where the material in question is yarn made of polyurethane segmented with flexible segments of polyether, whether or not gimped falling within headings Nos ex 51.01 and ex 58.07, '  to 30 % where the material in question is yarn of a width not exceeding 5 mm formed of a core consisting either of a thin strip of aluminium or of a film of artificial plastic material whether or not covered with aluminium powder, this core having been inserted and glued by means of a transparent or coloured glue between two films of artificial plastic material . 27 . 3 . 86 Official Journal of the European Communities No L 83/ 17 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description ex 59. 7 Polishing discs or rings, other than of felt Manufacture from yarn or from waste fabrics or rags of heading No 63.02 ex Chapter 60 0 ) Manufacture from natural fibres, carded or combed, from materials of headings Nos 56.01 to 56.03 from chemical products or textile pulp Knitted and crocheted goods, ex ­ cluding knitted or crocheted goods obtained by sewing or by the assem ­ bly of pieces of knitted or crocheted goods (cut or obtained directly to shape) ex 60.02 Manufacture from yarn (2)Gloves, mittens and mitts , knitted or crocheted, not elastic or rubberized , obtained by sewing or by the assem ­ bly of pieces of knitted or crocheted goods (cut or obtained directly to shape) ex 60.03 Manufacture from yarn (2)Stockings, understockings, socks , an ­ kle-socks, sockettes and the like, knitted or crocheted, not elastic or rubberized, obtained by sewing or by the assembly of pieces of knitted or crocheted goods (cut or obtained di ­ rectly to shape ) Under garments, knitted or crochet ­ ed, not elastic or rubberized, ob ­ tained by sewing or by the assembly of pieces of knitted or crocheted goods (cut or obtained directly to shape) ex 60.04 Manufacture from yarn (2) ex 60.05 Manufacture from yarn (2)Outer garments and other articles, knitted or crocheted, not elastic or rubberized, obtained by sewing or by the assembly of pieces of knitted or crocheted goods (cut or obtained di ­ rectly to shape ) ex 60.06 Manufacture from yarn (2)Other articles, knitted or crocheted, elastic or rubberized (including elas ­ tic knee-caps and elastic stockings), obtained by sewing or by the assem ­ bly of pieces of knitted or crocheted goods (cut or obtained directly to shape) (') For products composed of two or more textile materials, the conditions shown in column 4 must be met in respect of each of the textile materials of which the mixed product is composed. This rule , however, does not apply to any one or more mixed textile materials whose weight does not exceed 10 % of the total weight of textile materials incorporated . This percentage shall be increased :  to 20% where the material in question is yarn made of polyurethane segmented with flexible segments of polyether, whether or not gimped, falling within headings Nos ex 51.01 and ex 58.07 ,  to 30 % where the material in question is yarn of a width not exceeding 5 mm formed of a core consisting either of a thin strip of aluminium or of a film of artificial plastic material whether or not covered with aluminium powder, this core having been inserted and glued by means of a transparent or coloured glue between two films of artificial plastic material . (2) Trimmings and accessories ( excluding linings and interlining) which change tariff heading do not remove the originating status of the product obtained if their weight does not exceed 10 % of the total weight of all the textile materials incorporated . No L 83/ 18 Official Journal of the European Communities 27 . 3 . 86 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description ex 61.01 Manufacture from yarn (') (2)Men 's and boys ' outer garments ex ­cluding fire-resistant equipment of cloth covered by foil of aluminized polyester ex 61.01 Fire resistant equipment of cloth covered by foil of aluminized polyester Manufacture from uncoated cloth of which the value does not exceed 40% of the value of the finished product (') (2) ex 61.02 Manufacture from yarn (') (2)Women 's, girls ' and infants ' outer garments , not embroidered, exclud ­ ing fire-resistant equipment of cloth covered by foil of aluminized polyes ­ ter ex 61.02 Fire-resistant equipment of cloth covered by foil of aluminized polyester Manufacture from uncoated cloth of which the value does not exceed 40% of the value of the finished product (') (2) ex 61.02 Women's , girls ' and infants ' outer garments, embroidered Manufacture from fabrics, not em ­ broidered, the value of which does not exceed 40 % of the value of the finished product (') 61.03 Men's and boys ' under garments, in ­ cluding collars, shirt fronts and cuffs Manufacture from yarn (') (2) 61.04 Women's, girls ' and infants ' under garments Manufacture from yarn (') (2) ex 61.05 Handkerchiefs, not embroidered Manufacture from unbleached single yarn (') (2) (3 ) ex 61.05 Handkerchiefs, embroidered Manufacture from fabrics , not em ­ broidered, the value of which does not exceed 40 % of the value of the finished product (') ex 61.06 Shawls, scarves, mufflers , mantillas, veils and the like, not embroidered Manufacture from unbleached singleyarn of natural textile fibres or dis ­ continuous man-made fibres or their waste or from chemical products or textile pulp (') (2) W o=?f,SrwÃ  « » originating s,atus of ,he produc, (2) These provisions do not apply where the products are obtained from printed fabric in accordance with the conditions shown in List B &lt; 3) ss °ne °r more of ,he mi*ed ,e"iie - ir its - 27 . 3 . 86 Official Journal of the European Communities No L 83/ 19 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description ex 61.06 Shawls, scarves, mufflers , mantillas, veils and the like, embroidered Manufacture from fabrics, not em ­ broidered, the value of which does not exceed 40% of the value of the finished product (') 61.07 Ties, bow ties and cravats Manufacture from yarn (') (2) 61.09 Corsets , corset-belts , suspender-belts , brassieres, braces, suspenders, garters and the like (including such articles of knitted or crocheted fabric), whether or not elastic Manufacture from yarn (') (2) ex 61.10 Gloves, mittens, mitts , stockings, socks and sockettes, not being ' knit ­ ted or crocheted goods excluding fire-resistant equipment of cloth cov ­ ered by foil of aluminized polyester Manufacture from yarn (') (2) ex 61.10 Fire-resistant equipment of cloth covered by foil of aluminized polyester Manufacture from uncoated cloth of which the value does not exceed 40 % of the value of the finished product (') ( 2) ex 61.1 1 Made up accessories for articles of apparel (for example, dress shields, shoulder and other pads, belts , muffs, sleeve protectors, pockets), with exception of collars , tuckers, fal ­ lals , bodice-fronts, jabots , cuffs , flounces, yokes and similar accesso ­ ries and trimmings for women's and girls ' garments, embroidered Manufacture from yarn (') (2 ) ex 61.11 Collars, tuckers , fallals , bodice ­ fronts , jabots, cuffs , flounces, yokes and similar accessories and trim ­ mings for women's and girls ' gar ­ ments, embroidered Manufacture from fabrics, not em ­ broidered, the value of which does not exceed 40 % of the value of the finished products (') 62.01 Travelling rugs and blankets Manufacture from unbleached yarn of Chapters 50 to 56 (2) (3) ex 62.02 Bed linen, table linen , toilet linen and kitchen linen ; curtains and other furnishing articles ; not embroidered Manufacture from unbleached single yarn (2) (3 ) (') Trimmings and accessories used (excluding linings and interlining) which change tariff heading do not remove the originating status of the prod ­ uct obtained if their weight does not exceed 10 % of the total weight of the textile materials incorporated . (2) These provisions do not apply where the products are obtained from printed fabric in accordance with the conditions shown in List B. (3) For products obtained from two or more textile materials , this rule does not apply to one or more of the mixed textile materials if its or their weight does not exceed 10 % of the total weight of all the textile materials incorporated . No L 83/20 Official Journal of the European Communities 27 . 3 . 86 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description ex 62.02 Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles ; embroidered Manufacture from fabrics, not em ­ broidered, the value of which does not exceed 40% of the value of the finished product 62.03 Sacks and bags, of a kind used for the packing of goods Manufacture from chemical prod ­ ucts, textile pulp or from natural tex ­ tile fibres, discontinuous man-made fibres or their waste (') (2 ) 62.04 Tarpaulins, sails , awnings, sunblinds, tents and camping goods Manufacture from single unbleached yarn (') (2) ex 62.05 Manufacture in which the value of the products used does not exceed 40 % of the value of the finished product Other made up textile articles (in ­ cluding dress patterns) excluding fans and hand-screens , non ­ mechanical , frames and handles therefor and parts of such frames and handles 64.01 Footwear with outer soles and uppers of rubber or artificial plastic material Manufacture from assemblies of uppers affixed to inner soles or to other sole components, but without outer soles , of any material except metal 64.02 Footwear with outer soles of leather or composition leather footwear (other than footwear falling within heading No 64.01 ) with outer soles of rubber or artificial plastic material Manufacture from assemblies of uppers affixed to inner soles or to other sole components, but without outer soles, of any material except metal 64.03 Footwear with outer soles of wood or of cork Manufacture from assemblies of uppers affixed to inner soles or to other sole components, but without outer soles , of any material except metal 64.04 Footwear with outer soles of other materials Manufacture from assemblies of uppers affixed to inner soles or to other sole components, but without outer soles, of any material except metal (') These provisions do not apply where the products are obtained from printed fabric in accordance with the conditions shown in List B. (2) For products obtained from two or more textile materials, this rule does not apply to one or more of the mixed textile materials if its or their weight does not exceed 10 % of the total weight of all the textile materials incorporated . 27 . 3 . 86 Official Journal of the European Communities No L 83/21 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description 65.03 Manufacture from textile fibresFelt hats and other felt headgear, being headgear made from the felt hoods and plateaux falling within heading No 65.01 , whether or not lined or trimmed 65.05 Manufacture either from yarn or from textile fibres Hats and other headgear (including hair nets), knitted or crocheted, or made up from lace, felt or other tex ­ tile fabric in the piece (but not from strips), whether or not lined or trimmed 66.01 Umbrellas and sunshades (including walking-stick umbrellas, umbrella tents, and garden and similar umbrel ­ las) Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product ex 70.07 Manufacture from drawn, cast or rolled glass of heading Nos 70.04 to 70.06 Cast, rolled, drawn or blown glass (including flashed or wired glass) cut to shape other than rectangular shape, or bent or otherwise worked (for example, edge worked or en ­ graved) whether or not surface ground or polished ; multiple-walled insulating glass 70.08 Safety glass consisting of toughened or laminated glass, shaped or not Manufacture from drawn, cast or rolled glass of heading Nos 70.04 to 70.06 70.09 Glass mirrors (including rearview mirrors), unframed, framed or backed Manufacture from drawn, cast or rolled glass of heading Nos 70.04 to 70.06 71.15 Articles consisting of, or incorporat ­ ing, pearls , precious or semi-precious stones (natural , synthetic or recon ­ structed) Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (') 73.07 Manufacture from products of head ­ ing No 73.06 Blooms, billets , slabs and sheet bars (including tinplate bars), of iron or steel ; pieces roughly shaped by forg ­ ing, of iron or steel 73.08 Iron or steel coils for re-rolling Manufacture from products of head ­ ing No 73.07 73.09 Universal plates of iron or steel Manufacture from products of head ­ ings Nos 73.07 to 73.08 (') These provisions do not apply where the products are obtained from products which have acquired the status of originating products in accord ­ ance with the conditions laid down in List B. No L 83/22 Official Journal of the European Communities 27 . 3 . 86 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description 73.10 Manufacture from products of head ­ ing No 73.07 Bars and rods (including wire rod), of iron or steel , hot-rolled, forged, ex ­ truded, cold-formed, or cold-finished (including precision-made); hollow mining drill steel 73.11 Manufacture from products of head ­ ings Nos 73.07 to 73.10, 73.12 or 73.13 Angles , shapes and sections, of iron or steel , hot-rolled, forged, extruded, cold-formed or cold-finished ; sheet piling of iron or steel , whether or not drilled, punched or made from as ­ sembled elements 73 . 2 Hoop and strip, of iron or steel , hot ­ rolled or cold-rolled Manufacture from products of head ­ ings Nos 73.07 to 73.09 or 73.13 73.13 Sheets and plates, of iron and steel , hot-rolled or cold-rolled Manufacture from products of head ­ ings Nos 73.07 to 73.09 73.14 Iron or steel wire, whether or not coated , but not insulated Manufacture from products of head ­ ing No 73.10 73.16 Manufacture from products of head ­ ing No 73.06 Railway and tramway track construc ­ tion material of iron or steel , the fol ­ lowing : rails , check-rails , switch blades, crossings (or frogs), crossing pieces, point rods , rack rails , slee ­ pers, fish-plates, chairs , chair wedges , sole plates (base plates), rail clips, bed-plates , ties and other materials specialized for joining or fixing rails 73.18 Tubes and pipes and blanks therefor, of iron (other than of cast iron) or steel , excluding high-pressure hydro ­ electric conduits Manufacture from products of head ­ ings Nos 73.06 and 73.07 or heading No 73.15 in the forms specified in headings Nos 73.06 and 73.07 74.03 Wrought bars, rods, angles, shapes and sections, of copper ; copper wire Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (') 74.04 Wrought plates, sheets and strip, of copper Manufacture in which the value of the products used does not exceed 50% of the value of the finished product (') ( ) These provisions do not apply where the products are obtained from products which have acquired the status of originating products in accord ­ ance with the conditions laid down in List B. 27. 3 . 86 Official Journal of the European Communities No L 83/23 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description 74.05 Copper foil (whether or not em ­ bossed, cut to shape, perforated, coated, printed, or backed with paper or other reinforcing material), of a thickness (excluding any backing) not exceeding 0,15 mm Manufacture in which the value of the products used does not exceed 50% of the value of the finished product (') 74.06 Copper powders and flakes Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (') 74.07 Tubes and pipes and blanks therefor, of copper ; hollow bars of copper Manufacture in which the value of the products used does not exceed 50% of the value of the finished product (') 74.08 Tube and pipe fittings (for example, joints, elbows , sockets and flanges), of copper Manufacture in which the value of the products used does not exceed 50% of the value of the finished product (') 74.10 Stranded wire , cables , cordage, ropes, plaited bands and the like, of copper wire, but excluding insulated electric wires and cables Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (') 74.11 Gauze, cloth , grill , netting, fencing, reinforcing fabric and similar materi ­ als (including endless bands), of cop ­ per wire ; expanded metal , of copper Manufacture in which the value of the products used does not exceed 50% of the value of the finished product (') 74.15 Nails, tacks, staples, hook-nails , spiked cramps, studs, spikes and drawing pins, of copper, or of iron or steel with heads of copper ; bolts and nuts (including bolt ends and screw studs), whether or not threaded or tapped, and screws (including screw hooks and screw rings) of copper ; rivets, cotters, cotter-pins, washers and spring washers, of copper Manufacture in which the value of the products used does not exceed 50% of the value of the finished product (') 74.16 Springs, of copper Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (') 74.17 Cooking and heating apparatus of a kind used for domestic purposes, not electrically operated, and parts ther ­ eof, of copper Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (') (') These provisions do not apply where the products are obtained from products which have acquired the status of originating products in accord ­ ance with the conditions laid down in List B. No L 83/24 Official Journal of the European Communities 27 . 3 . 86 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description 74.18 Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (') Other articles of a kind commonly used for domestic purposes , sanitary ware for indoor use, and parts of such articles and ware, of copper Other articles of copper74. 9 75.02 Wrought bars , rods , angles, shapes and sections , of nickel ; nickel wire Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (') Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (') Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (') Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (') 75.03 Wrought plates, sheets and strip, of nickel ; nickel foil ; nickel powders and flakes 75.04 Tubes and pipes and blanks therefor, of nickel ; hollow bars, and tube and pipe fittings (for example, joints, el ­ bows, sockets and flanges), of nickel 75.05 Electro-plating anodes, of nickel , wrought or unwrought, including those produced by electrolysis Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (') 75.06 Other articles of nickel Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (') 76.02 Wrought bars, rods, angles , shapes and sections , of aluminium ; alu ­ Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product minium wire 76.03 Wrought plates , sheets and strip, of aluminium Manufacture in which the value of the products used does not exceed 50% of the value of the finished product 76.04 Aluminium foil (whether or not em ­ bossed , cut to shape, perforated, coated , printed , or backed with paper or other reinforcing material ), of a thickness (excluding any backing) not exceeding 0,20 mm Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (') These provisions do not apply where the products are obtained from products which have acquired the status of originating products in accord ­ ance with the conditions laid down in List B. 27 . 3 . 86 Official Journal of the European Communities No L 83/25 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description 76.05 Aluminium powders and flakes Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 76.06 Tubes and pipes and blanks therefor, of aluminium ; hollow bars of alu ­ minium Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 76.07 Tube and pipe fittings (for example, joints, elbows , sockets and flanges), of aluminium Manufacture in which the value of the products used does not exceed 50% of the value of the finished product 76.08 Manufacture in which the value of the products used does not exceed 50% of the value of the finished product Structures and parts of structures (for example, hangars and other build ­ ings, bridges and bridge-sections , towers, lattice masts, roofs, roofing frameworks, door and window frames, balustrades, pillars and col ­ umns), of aluminium ; plates, rods, angles, shapes, sections, tubes and the like, prepared for use in struc ­ tures, of aluminium 76.09 Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product Reservoirs , tanks, vats and similar containers, for any material (other than compressed or liquefied gas), of aluminium of a capacity exceeding 300 litres, whether or not lined or heat-insulated , but not fitted with mechanical or thermal equipment 76.10 Casks , drums , cans, boxes and simi ­ lar containers (including rigid and collapsible tubular containers), of al ­ uminium, of a description commonly used for the conveyance or packing of goods Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 76.11 Containers, of aluminium, for com ­ pressed or liquefied gas Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 76.12 Stranded wire, cables, cordage, ropes , plaited bands and the like, of alu ­ minium wire, but excluding insulat ­ ing electric wires and cables Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 76.15 Articles of a kind commonly used for domestic purposes , sanitary ware for indoor use, and parts of such articles and ware , of aluminium Manufacture in which the value of the products used does not exceed 50% of the value of the finished product No L 83/26 Official Journal of the European Communities 27 . 3 . 86 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description 76.16 Other articles of aluminium Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 77.02 Wrought bars, rods, angles , shapes and sections , of magnesium ; magne ­ sium wire ; wrought plates, sheets and strip, of magnesium ; magnesium foil ; raspings and shavings of uni ­ form size, powders and flakes , of magnesium ; tubes and pipes and blanks therefor, of magnesium ; hol ­ low bars of magnesium ; other articles of magnesium Manufacture in which the value of the products used does not exceed 50% of the value of the finished product 78.02 Wrought bars, rods, angles, shapes and sections, of lead ; lead wire Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (') 78.03 Wrought plates , sheets and strip, of lead Manufacture in which the value of the products used does not exceed 50% of the value of the finished product (') 78.04 Lead foil (whether or not embossed, cut to shape, perforated, coated , printed, or backed with paper or other reinforcing material) of a weight (excluding any backing) not exceeding l,7kg/m2 ; lead powders and flakes Manufacture in which the value of the products used does not exceed 50 % of the value of the finished products (') 78.05 Tubes and pipes and blanks therefor, of lead ; hollow bars , and tube and pipe fittings (for example, joints, el ­ bows, sockets, flanges and S-bends), of lead Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (') 78.06 Other articles of lead Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (') 79.02 Wrought bars, rods, angles, shapes and sections, of zinc ; zinc wire Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 79.03 Wrought plates, sheets and strip, of zinc ; zinc foil ; zinc powders and flakes Manufacture in which the value of the products used does not exceed 50% of the value of the finished product (') These provisions do not apply where the products are obtained from products which have acquired the status of originating products in accord ­ ance with the conditions laid down in List B. 27 . 3 . 86 Official Journal of the European Communities No L 83/27 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description 79.04 Tubes and pipes and blanks therefor, of zinc ; hollow bars, and tube and pipe fittings (for example, joints , el ­ bows, sockets and flanges), of zinc Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 79.06 Other articles of zinc Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 80.02 Wrought bars, rods, angles, shapes and sections, of tin ; tin wire Manufacture in which the value of the products used does not exceed 50% of the value of the finished product 80.03 Wrought plates, sheets and strip, of tin Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 80.04 Tin foil (whether or not embossed, cut to shape, perforated, coated, printed, or backed with paper or other reinforcing material), of a weight (excluding any backing) not exceeding 1 kg/m2 ; tin powders and flakes Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 80.05 Tubes and pipes and blanks therefor, of tin ; hollow bars, and tube and pipe fittings (for example, joints, el ­ bows, sockets and flanges), of tin Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 82.05 Interchangeable tools for hand tools, for machine tools or for power-oper ­ ated hand tools (for example, for pressing, stamping, drilling, tapping, threading, boring, broaching, milling, cutting, turning, dressing, morticing or screw-driving), including dies for wire drawing, extrusion dies for me ­ tal , and rock drilling bits Working, processing or assembly in which the value of the materials and parts used does not exceed 40 % of the value of the finished product (') 82.06 Knives and cutting blades, for mach ­ ines or for mechanical appliances Working, processing or assembly in which the value of the materials and parts used does not exceed 40% of the value of the finished product (') (') These provisions do not apply where the products are obtained from products which have acquired the status of originating products in accord ­ ance with the conditions laid down in List B. No L 83/28 Official Journal of the European Communities 27 . 3 . 86 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description ex Chapter 84 Working, processing or assembly inwhich the value of the materials and parts used does not exceed 40% of the value of the finished product (') Boilers , machinery and mechanical ¢ appliances and parts thereof, exclud ­ ing refrigerators and refrigerating equipment (electrical and other) (No 84.15) and sewing machines (lock ­ stitch only) with heads of a weight not exceeding 16 kg without motor or 17 kg including the motor (No ex 84.41 ) 84.15 Refrigerators and refrigerating equip ­ ment (electrical and other) Working, processing or assembly inwhich the value of the non-originat ­ ing materials and parts used does not exceed 40 % of the value of the fin ­ ished product, and provided that at least 50 % in value of the materials and parts (2) used are originating products ex 84.41 Sewing machines (lock-stitch only) with heads of a weight not exceeding 16 kg without motor or 17 kg includ ­ ing the motor Working, processing or assembly in which the value of the non-originat ­ ing materials and parts used does not exceed 40 % of the value of the fin ­ ished product, and provided that :  at least 50 % in value of the ma ­ terials and parts (2) used for the assembly of the head (motor ex ­ cluded) are originating products and  the thread tension, crochet and zigzag mechanisms are originat ­ ing products ex Chapter 85 Electrical machinery and equipment ; parts thereof; excluding products of heading No 85.14 or 85.15 Working, processing or assembly in which the value of the non-originat ­ ing material and parts used do not exceed 40 % of the value of the fin ­ ished product 85.14 Microphones and stands therefor ; loudspeakers ; audio-frequency elec ­ tric amplifiers Working, processing or assembly in which the value of the non-originat ­ ing materials and parts used does not exceed 40 % of the value of the fin ­ ished product, and provided that :  at least 50 % in value of the ma ­ terials and parts (2) used are ori ­ ginating products, and (') These provisions shall not apply to fuel elements of heading No 84.59 until 31 December 1988 . ( 2) In determining the value of products , materials and parts , the following must be taken into account : (a) in respect of originating products, materials and parts , the first verifiable price paid , or the price which would be paid in case of sale for the said products on the territory of the country where working, processing or assembly is carried out ; (b) in respect of other products , materials and parts , the provisions of Article 6 of this Protocol determining :  the value of imported products ,  the value of products of undetermined origin . 27 . 3 . 86 Official Journal of the European Communities No L 83/29 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description 85.14 (cont 'd) the value of the non-originating transistors used does not exceed 3 % of the value of the finished product (') 85.15 Radiotelegraphic and radiotele ­ phonic transmission and reception apparatus ; radio-broadcasting and television transmission and reception apparatus (including receivers incor ­ porating sound recorders or reprodu ­ cers) and television cameras ; radio navigational aid apparatus, radar apparatus and radio remote-control apparatus Working, processing or assembly in which the value of the non-originat ­ ing materials and parts used does not exceed 40% of the value of the fin ­ ished product, and provided that :  at least 50 % in value of the ma ­ terials and parts (2) used are ori ­ ginating products, and  the value of the non-originating transistors used does not exceed 3 % of the value of the finished product (') Chapter 86 Railway and tramway locomotives, rolling-stock and parts thereof; rail ­ way and tramway track fixtures and fittings ; traffic signalling equipment of all kinds (not electrically powered) Working, processing or assembly in which the value of the materials and parts used does not exceed 40% of the value of the finished product ex Chapter 87 Vehicles, other than railway or tram ­ way rolling-stock, and parts thereof, excluding products of heading No 87.09 Working, processing or assembly in which the value of the materials and parts used does not exceed 40% of the value of the finished product 87.09 Motor-cycles, auto-cycles and cycles fitted with an auxiliary motor, with or without side-cars ; side-cars of all kinds Working, processing or assembly in which the value of the non-originat ­ ing materials and parts used does not exceed 40 % of the value of the fin ­ ished product, and provided that at least 50% in value of the materials and parts (2) used are originating products ex Chapter 90 Working, processing or assembly in which the value of the materials and parts used does not exceed 40 % of the value of the finished product Optical , photographic, cinemato ­ graphic, measuring, checking, preci ­ sion , medical and surgical instru ­ ments and apparatus and parts ther ­ eof, excluding products of headings Nos 90.05 , 90.07 (except electrically ignited flashbulbs), 90.08, 90.12 and 90.26 (') This percentage is not cumulative with the 40 %. (2) In determining the value of products, materials and parts , the following must be taken into account : (a) in respect of originating products, materials and parts , the first verifiable price paid , or the price which would be paid in case of sale, for the said products on the territory of the country where working, processing or assembly is carried out ; (b) in respect of other products, materials and parts, the provisions of Article 6 of this Protocol determining :  the value of imported products,  the value of products of undetermined origin . No L 83/30 Official Journal of the European Communities 27.3 . 86 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description 90.05 Refracting telescopes (monocular and binocular), prismatic or not Working, processing or assembly in which the value of the non-originat ­ ing materials and parts used does not exceed 40% of the value of the fin ­ ished product, and provided that at least 50% in value of the materials and parts (') used are originating products ex 90.07 Photographic cameras ; photographic flashlight apparatus and flashbulbs other than discharge lamps of head ­ ing No 85.20, with the exception of electrically ignited flashbulbs Working, processing or assembly in which the value of the non-originat ­ ing materials and parts used does not exceed 40 % of the value of the fin ­ ished product, and provided that at least 50 % in value of the materials and parts (') used are originating products 90.08 Cinematographic cameras, projec ­ tors , sound recorders and sound re ­ producers but not including re-recor ­ ders or film editing apparatus ; any combination of these articles Working, processing, or assembly in which the value of the non-originat ­ ing materials and parts used does not exceed 40 % of the value of the fin ­ ished product, and provided that at least 50 % in value of the materials and parts (') used are originating products 90.12 Compound optical microscopes, whether or not provided with means for photographing or projecting the image Working, processing or assembly in which the value of the non-originat ­ ing materials and parts used does not exceed 40 % of the value of the fin ­ ished product, and provided that at least 50% in value of the materials and parts (') used are originating products 90.26 Gas, liquid and electricity supply or production meters ; calibrating meters therefor Working, processing or assembly in which the value of the non-originat ­ ing materials and parts used does not exceed 40 % of the value of the fin ­ ished product, and provided that at least 50% in value of the materials and parts (') used are originating products ex Chapter 91 Clocks and watches and parts thereof, excluding products of head ­ ing No 91.04 or 91.08 Working, processing or assembly in which the value of the materials and parts used does not exceed 40 % of the value of the finished product (') In determining the value of products, materials and parts, the following must be taken into account : (a) in respect of originating products , materials and parts , the first verifiable price paid , or the price which would be paid in case of sale, for the said products on the territory of the country where working, processing or assembly is carried out ; (b) in respect of other products , materials and parts, the provisions of Article 6 of this Protocol determining :  the value of imported products,  the value of products of undetermined origin . 27 . 3 . 86 Official Journal of the European Communities No L 83/31 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description 91.04 Other clocks Working, processing or assembly in which the value of the non-originat ­ ing materials and parts used does not exceed 40 % of the value of the fin ­ ished product, and provided that at least 50% in value of the materials and parts (') used are originating products 91.08 Clock movements, assembled Working, processing or assembly in which the value of the non-originat ­ ing materials and parts used does not exceed 40% of the value of the fin ­ ished product, and provided that at least 50% in value of the materials and parts (') used are originating products ex Chapter 92 Working, processing or assembly in which the value of the materials and parts used does not exceed 40 % of the value of the finished product Musical instruments, sound recorders or reproducers , television image and sound recorders or reproducers ; parts and accessories of such articles, ex ­ cluding products of heading No 92.11 92.11 Gramophones , dictating machines and other sound recorders or reprod ­ ucers, including record-players and tape decks , with or without sound ­ heads ; television image and sound recorders or reproducers Working, processing or assembly in which the value of the non-originat ­ ing materials and parts used does not exceed 40 % of the value of the fin ­ ished product, and provided that :  at least 50 % in value of the ma ­ terials and parts (') used are ori ­ ginating products, and  the value of the non-originating transistors used does not exceed 3 % of the value of the finished product (2) Chapter 93 Arms and thereof ammunition ; parts Manufacture in which the value of the products used does not exceed 50% of the value of the finished product ex 96.01 Other brooms and brushes (including brushes of a kind used as parts of machines); paint rollers ; squeegees (other than roller squeegees) and mops Manufacture in which the value of the products used does not exceed 50% of the value of the finished product ( ) In determining the value of products, materials and parts , the following must be taken into account ! (a) in respect of originating products materials and parts, the first verifiable price paid , or the price which would be paid in case of sale for thesaid products on the territory of the country where working, processing or assembly is carried out ; ' (b) in respect of other products , materials and parts , the provisions of Article 6 of this Protocol determining :  the value of imported products ,  the value of products of undetermined origin . ( 2) This percentage is not cumulative with the 40 %. No L 83/32 Official Journal of the European Communities 27 . 3 . 86 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description 97.03 Other toys ; working models of a kind used for recreational purposes Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 98.01 Buttons and button moulds, studs, cuff-links, and press fasteners, in ­ cluding snap-fasteners and press ­ studs , blanks and parts of such arti ­ cles Manufacture in which the value of the products used does not exceed 50% of the value of the finished product 98.08 Typewriter and similar ribbons, whether or not on spools ; inkpads, with or without boxes Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 27 . 3 . 86 Official Journal of the European Communities No L 83/33 LIST B List of working or processing operations which do not result in a change of tariff heading, but which do confer the status of 'originating products' on the products undergoing such operations Finished products Working or processing that confers the status of originating productsCCT heading No Description Incorporation of non-originating materials and parts in boilers , machinery, mechanical appliances, etc., of Chapters 84 to 92 in boilers and radiators of heading No 73.37 and in the products contained in headings Nos 97.07 and 98.03 does not make such products lose their status of originating products , provided that the value of these products does not exceed 5 % of the val ­ ue of the finished product Marble squared by sawing, of a thickness not exceeding 25 cm Sawing into slabs or sections , polishing, grinding and cleaning of marble, including marble not further worked than roughly split, roughly squared or squared by sawing, of a thickness exceeding 25 cm Sawing of granite, porphyry , basalt, sandstone and other building stone, including such stone not further worked than roughly split, roughly squared or squared by sawing, of a thickness exceeding 25 cm Calcination of unworked dolomite Granite, porphyry, basalt, sandstone and other monu ­ mental and building stone , squared by sawing, of a thickness not exceeding 25 cm Calcined dolomite ; agglomerated dolomite (including tarred dolomite) Other magnesium oxide, whether or not chemically pure Manufacture from natural magnesium carbonate (mag ­ nesite) Natural magnesium carbonate (magnesite), whether or not calcined, other than magnesium oxide, crushed and put into hermetically sealed containers Crushing and putting into hermetically sealed contai ­ ners of natural magnesium carbonate (magnesite), whether or not calcined, other than magnesium oxide ex 25.15 ex 25.16 ex 25.18 ex 25.19 ex 25.19 ex 25.24 ex 25.26 ex 25.32 ex Chapters 28 to 37 ex 28.13 ex 32.01 ex 33.01 Natural asbestos fibres Treatment of asbestos concentrate Milled and homogenized mica waste Milling and homogenizing of mica waste Earth colours, calcined or powdered Crushing and calcination or powdering of earth colours Working or processing in which the value of the non-or ­ iginating products used does not exceed 20 % of the val ­ ue of the finished product Products of the chemical and allied industries exclud ­ ing sulphuric anhydride (ex 28.13), tannins (ex 32.01 ), essential oils , resinoids and terpenic by-products (ex 33.01 ), prepared enzymes not elsewhere specified or in ­ cluded (ex 35.07) Sulphuric anhydride Tannins (tannic acids), including water-extracted gall ­ nut tannin , and their salts , ethers , esters and other deri ­ vatives Essential oils (terpeneless or not), concretes and abso ­ lutes ; resinoids ; terpenic by-products of the deterpena ­ tion of essential oils Manufacture from sulphur dioxide Manufacture from tanning extracts of vegetable origin Manufacture from concentrates of essential oils in fats , in fixed oils , or in waxes or the like, obtained by cold absorption or by maceration No L 83/34 Official Journal of the European Communities 27 . 3 . 86 Finished products Working or processing that confers the status of originating productsCCT heading No Description ex 35.07 Prepared enzymes not elsewhere specified or included Manufacture in which the value of the products used does not exceed 50 % of the value of the finished prod ­ uct ex Chapter 38 Working or processing in which the value of the non-or ­ iginating materials used does not exceed 20 % of the value of the finished product Miscellaneous chemical products , other than refined tall oil (ex 38.05), spirits of sulphate turpentine, purified (ex 38.07) and wood pitch (wood tar pitch) (ex 38.09) Refined tall oil Sulphate turpentine, purified ex 38.05 Refining of crude tall oil ex 38.07 Purification consisting of the distillation or refining of raw sulphate turpentine ex 38.09 Distillation of wood tar ex Chapter 39 Wood pitch (wood tar pitch) Artificial resins and plastic materials , cellulose esters and ethers ; articles thereof, excepting films of ionomers (ex 39.02) Ionomer film Working or processing in which the value of the non-or ­ iginating materials used does not exceed 20 % of the value of the finished product ex 39.02 Manufacture from a thermoplastic partial salt which is a copolymer of ethylene and metacrylic acid partly neu ­ tralized with metal ions, mainly zinc and sodium ex 40.01 Slabs of crepe rubber for soles Lamination of crepe sheets of natural rubber ex 40.07 Vulcanized rubber thread and cord , textile covered Manufacture from vulcanized rubber thread or cord, not textile covered ex 40. 1 1 Retreaded tyres Retreading of tyres ex 41.01 Sheepskins and lambskins without the wool Removing wool from sheepskins and lambskins in the wool ex 41.02 Retanned bovine cattle leather (including buffalo leath ­ er) and equine leather prepared but not parchment ­ dressed except leather falling within heading Nos 41.06 and 41.08 Retanning of bovine cattle leather (including buffalo leather) and equine leather, not further prepared than tanned ex 41.03 Retanned sheepskin and lambskin leather, prepared but not parchment-dressed, except leather falling within heading Nos 41.06 and 41.08 Retanning of sheepskin and lambskin leather, not fur ­ ther prepared than tanned ex 41.04 Retanned goatskin and kidskin leather, prepared but not parchment-dressed , except leather falling within headings Nos 41.06 and 41.08 Retanning of goatskin and kidskin leather, not further prepared than tanned ex 41.05 Other kinds of retanned leather, prepared but not parchment-dressed, except leather falling within head ­ ings Nos 41.06 and 41.08 Retanning of other kinds of leather, not further pre ­ pared than tanned ex 43.02 Assembled furskins Bleaching, dyeing, dressing, cutting and assembling of tanned or dressed furskins 27 . 3 . 86 Official Journal of the European Communities No L 83/35 Finished products Working or processing that confers the status of originating productsCCT heading No Description ex 44.22 Casks, barrels , vats , tubs, buckets and other coopers ' products and parts thereof Manufacture from riven staves of wood, not further pre ­ pared than sawn on one principal surface ; sawn staves of wood, of which at least one principal surface has been cylindrically sawn, not further prepared than sawn Manufacture from unbleached sulphate pulp derived by mechanical or chemical means from any fibrous vegeta ­ ble material , provided that the value of the non-origin ­ ating products used does not exceed 60 % of the value of the finished product ex 47.01 Sulphate pulp derived by mechanical or chemical means from any fibrous vegetable material , bleached ex 50.03 Silk waste carded or combed Carding or combing waste silk ex 50.09 ex 5 1 .04 ex 53.1 1 ex 53.12 ex 54.05 ex 55.07 ex 55.08 ex 55.09 ex 56.07 Printed fabrics Printing accompanied by finishing operations (bleach ­ ing, dressing, drying, steaming, burling, mending, im ­ pregnating, sanforizing, mercerizing) of fabrics the val ­ ue of which does not exceed 47,5 % of the value of the finished product Incandescent gas mantles Manufacture from tubular gasmantle fabric Feather dusters Manufacture from feathers, parts of feathers or down Articles of slate, including articles of agglomerated slate Manufacture of articles of slate Cutting, adjusting and gluing of abrasive materials , which , owing to their shape, are not recognizable as being intended for hand use ex 59.14 ex 67.01 ex 68.03 ex 68.04 ex 68.13 ex 68.15 ex 70.10 70.13 Hand polishing stones , whetstones, oilstones, hones and the like, of natural stone, of agglomerated natural or artificial abrasives , or of pottery Articles of asbestos ; articles of mixtures with a basis of asbestos or of mixtures with a basis of asbestos and magnesium carbonate Manufacture of articles of asbestos or of mixtures with a basis of asbestos, or of mixtures with a basis of asbes ­ tos and magnesium carbonate Manufacture of articles of micaArticles of mica, including bonded mica splittings on a support of paper or fabric Cut-glass bottles Cutting of bottles the value of which does not exceed 50 % of the value of the finished product Glassware (other than articles falling within heading No 70.19) of a kind commonly used for table, kitchen, toilet or office purposes, for indoor decoration , or simi ­ lar uses Cutting of glassware the value of which does not exceed 50 % of the value of the finished product or decoration , with the exception of silk-screen printing, carried out entirely by hand, of hand-blown glassware the value of which does not exceed 50 % of the value of the finished product Manufacture from unworked glass fibreArticles made from glass fibreex 70.20 ex 71.02 Manufacture from unworked precious and semi ­ precious stones Precious and semi-precious stones, cut or otherwise worked, but not mounted, set or strung (except ungrad ­ ed stones temporarily strung for convenience of trans ­ port) No L 83/36 Official Journal of the European Communities 27 . 3 . 86 Finished products Working or processing that confers the status of originating productsCCT heading No Description ex 71.03 Synthetic or reconstructed precious or semi-precious stones, cut or otherwise worked, but not mounted, set or strung (except ungraded stones temporarily strung for convenience of transport) Manufacture from unworked synthetic or reconstructed precious or semi-precious stones ex 7 1.05 Silver and silver alloys , including silver gilt and platin ­ um-plated silver, semi-manufactured Rolling, drawing, beating or grinding of unwrought sil ­ ver and silver alloys ex 71.05 Silver, including silver gilt and platinum-plated silver, unwrought Alloying or electrolytic separation of unwrought silver and silver alloys ex 71.06 Rolled silver, semi-manufactured Rolling, drawing, beating or grinding of unwrought rolled silver ex 71.07 Gold, including platinum-plated gold, semi-manufac ­ tured Rolling, drawing, beating or grinding of unwrought gold, including platinum-plated gold ex 71.07 Gold, including platinum-plated gold, unwrought Alloying or electrolytic separation pf unwrought gold or gold alloys ex 71.08 Rolled gold on base metal or silver, semi-manufactured Rolling, drawing, beating or grinding of unwrought rolled gold on base metal or silver ex 71.09 Platinum and other metals of the platinum group, semi-manufactured Rolling, drawing, beating or grinding of unwrought pla ­ tinum or other metals of the platinum group ex 71.09 Platinum and other metals of the platinum group, un ­ wrought Alloying or electrolytic separation of unwrought platin ­ um or other metals of the platinum group ex 71.10 Rolled platinum or other platinum group metals , on base metal or precious metal , semi-manufactured Rolling, drawing, beating or grinding of unwrought rolled platinum or other unwrought platinum group me ­ tals , on base metal or precious metal ex 71.16 Imitation jewellery of base metal , excluding wristwatch bracelets Manufacture from base metal products, not plated or coated with precious metal , provided that the total val ­ ue of all non-originating products does not exceed 50 % of the value of the finished product ex 73.15 Alloy steel and high carbon steel :  in the forms mentioned in headings Nos 73.07 to 73.13  in the forms mentioned in heading No 73.14 Manufacture from products in the forms mentioned in heading No 73.06 Manufacture from products in the forms mentioned in heading No 73.06 or 73.07 ex 73.29 Skid chains Working or processing in which the value of the non-or ­ iginating products used does not exceed 50 % of the val ­ ue of the finished product 27 . 3 . 86 Official Journal of the European Communities No L 83/37 Finished products Working or processing that confers the status of originating productsCCT heading No Description Unrefined copper (blister copper and other) Smelting of copper matte Refined copper Fire-refining or electrolytic refining of unrefined copper (blister copper and other), copper waste or scrap Fusion and thermal treatment of refined copper, copper waste or scrap Copper alloy Unwrought nickel (excluding electro-plating anodes of heading No 75.05) Refining by electrolysis , by fusion or chemically, of nickel mattes, nickel speiss and other intermediate products of nickel metallurgy Unwrought nickel except nickel alloys Refining of waste by electrolysis , by melting or by chemical means of waste and scrap Unwrought aluminium Manufacture by thermal or electrolytic treatment of un ­ alloyed aluminium, waste and scrap Other articles of aluminium Manufacture in which gauze, cloth, grill , netting, fenc ­ ing, reinforcing fabric and similar materials (including endless bands) of aluminium wire, or expanded metal of aluminium, are used the value of which does not ex ­ ceed 50 % of the value of the finished product Other articles of magnesium ex 74.01 ex 74.01 ex 74.01 ex 75.01 ex 75.01 ex 76.01 76.16 ex 77.02 ex 77.04 ex 78.01 ex 81.01 ex 81.02 2x81.03 sx 8 1 .04 Manufacture from wrought bars, rods, angles, shapes and sections, plates, sheets and strip, wire, foil , raspings and shavings of uniform size, powders and flakes, tubes and pipes and blanks therefor, hollow bars , of magne ­ sium, the value of which does not exceed 50% of the value of the finished product Beryllium , wrought Rolling, drawing or grinding of unwrought beryllium the value of which does not exceed 50 % of the value of the finished product Refined lead Manufacture by thermal refining from bullion lead Tungsten, wrought Manufacture from unwrought tungsten the value of which does not exceed 50 % of the value of the finished product Molybdenum, wrought Manufacture from unwrought molybdenum the value of which does not exceed 50 % of the value of the finished product Tantalum, wrought Manufacture from unwrought tantalum the value of which does not exceed 50 % of the value of the finished product Other base metals , wrought Manufacture from other base metals , unwrought, the value of which does not exceed 50 % of the value of the finished product No L 83/38 Official Journal of the European Communities 27.3 . 86 Finished products Working or processing that confers the status of originating productsCCT heading No Description ex 82.09 Manufacture from knife bladesKnives with cutting blades, serrated or not (including pruning knives) other than knives falling within head ­ ing No 82.06 ex 83.06 Indoor ornaments made from base metals other than statuettes Working or processing in which the value of the non-or ­ iginating materials used does not exceed 30 % of the value of the finished product ex 84.05 Steam engines (including mobile engines, but not steam tractors falling within heading No 87.01 or mechanical ­ ly propelled road rollers) with self-contained boilers Working, processing or assembly in which the value of the products used does not exceed 40 % of the value of the finished product 84.06 Internal combustion piston engines Working, processing or assembly in which the value of the materials and parts used does not exceed 40 % of the value of the finished product ex 84.08 Engines and motors, excluding reaction engines and gas turbines Working, processing or assembly in which the value of the non-originating materials and parts used does not exceed 40 % of the value of the finished product, and provided that at least 50 % in value of the materials and parts (') used are originating products 84.16 Calendering and similar rolling machines (other than metal-working and metal-rolling machines and glass ­ working machines) and cylinders therefor Working, processing or assembly in which the value of the non-originating materials and parts used does not exceed 25 % of the value of the finished product ex 84.17 Working, processing or assembly in which the value of the non-originating materials and parts used does not exceed 25 % of the value of the finished product Machinery, plant and similar laboratory equipment, whether or not electrically heated, for the treatment of materials by a process involving a change of tempera ­ ture, for wood, paper pulp, paper and paperboard manufacturing industries 84.3 Machinery for making or finishing cellulosic pulp, pap ­ er or paperboard Working, processing or assembly in which the value of the non-originating materials and parts used does not exceed 25 % of the value of the finished product 84.33 Paper or paperboard cutting machines of all kinds ; other machinery for making up paper pulp, paper or paperboard Working, processing or assembly in which the value of the non-originating materials and parts used does not exceed 25 % of the value of the finished product ex 84.4 Sewing machines , including furniture specially de ­ signed for sewing machines with the exception of sew ­ ing machines (lock-stitch only) with heads of a weight not exceeding 16 kg without motor or 17 kg including the motor Working, processing or assembly in which the value of the non-originating materials and parts used does not exceed 40 % of the value of the finished product ( ) In determining the value of products, materials and parts, the following must be taken into account : (a) in respect of originating products, materials and parts , the first verifiable price paid, or the price which would be paid in case of sale, for the said products on the territory of the country where working, processing or assembly is carried out ; (b) in respect of other products, materials and parts, the provisions of Article 6 of this Protocol determining :  the value of imported products,  the value of products of undetermined origin . 27 . 3 . 86 Official Journal of the European Communities No L 83/39 Finished products Working or processing that confers the status of originating productsCCT heading No Description ex 84.41 Sewing machines (lock-stitch only) with heads of a weight not exceeding 16 kg without motor or 17 kg in ­ cluding the motor Working, processing or assembly in which the value of the non-originating materials and parts used does not exceed 40 % of the value of the finished product, and provided that :  at least 50 % in value of the materials and parts (') used for assembly of the head (motor excluded) are originating products  and the thread tension, crochet and zigzag mechan ­ isms are originating products 85.14 Microphones and stands therefor ; loudspeakers ; au ­ dio-frequency electric amplifiers Working, processing or assembly in which the value of the non-originating materials and parts used does not exceed 40 % of the value of the finished product and provided that at least 50% of the materials and parts used are originating products ( 2) 85.15 Radiotelegraphic and radiotelephonic transmission and reception apparatus ; radio-broadcasting and television transmission and reception apparatus (including receiv ­ ers incorporating sound recorders or reproducers) and television cameras ; radio navigational aid apparatus, radar apparatus and radio remote control apparatus Working, processing or assembly in which the value of the non-originating materials and parts used does not exceed 40 % of the value of the finished product and provided that at least 50 % of the materials and parts used are originating products (2) 87.06 Parts and accessories of the motor vehicles falling with ­ in heading No 87.01 , 87.02 or 87.03 Working, processing or assembly in which the value of the materials and parts used does not exceed 1 5 % of the value of the finished product ex 94.01 Chairs and other seats (other than those falling within heading No 94.02) whether or not convertible into beds, made of base metals Working, processing or assembly in which unstuffed cotton cloth is used of a weight of 300 g/m2 or less in the form ready to use, of which the value does not ex ­ ceed 25 % of the value of the finished product (3) ex 94.03 Other furniture of base metal Working, processing or assembly in which unstuffed cotton cloth is used of a weight of 300 g/m2 or less in the form ready to use, of which the value does not ex ­ ceed 25 % of the value of the finished product (3) ex 95.05 Articles in tortoise shell , mother of pearl , ivory, bone, horn , coral (natural or agglomerated) and other animal carving material Manufacture from tortoise shell , mother of pearl , ivory, bone, horn , coral (natural or agglomerated) and other animal carving material ; worked ex 95.08 Articles in vegetable carving material (for example co ­ rozo), meerschaum and amber, natural or reconstituted, jet (and mineral substitutes for jet) Manufacture from vegetable carving material (for ex ­ ample corozo), meerschaum and amber, natural or re ­ constituted, jet (and mineral substitutes for jet); worked 0 ) In determining the value of products, materials and parts , the following must be taken into account : (a) in respect of originating products , materials and parts , the first verifiable price paid, or the price which would be paid in case of sale, for the said products on the territory of the country where working, processing or assembly is carried out ; (b) in respect of other products , materials and parts, the provisions of Article 6 of this Protocol determining :  the value of imported products ,  the value of products of undetermined origin . 0 0 The application of this rule must not result in the percentage of 3 % of the non-originating transistors laid down in List A for the same tariff heading being exceeded . This rule does not apply when the general rule of change of tariff heading is applied to the other non-originating parts which are part of the composition of the final product . No L 83/40 Official Journal of the European Communities 27 . 3 . 86 Finished products Working or processing that confers the status of originating productsCCT heading No Description ex 96.01 Brushes and brooms Manufacture using prepared knots and tufts for broom or brush making the value of which does not exceed 50 % of the value of the finished product ex 97.06 Golf club heads, of wood or other materials Manufacture from roughly shaped blocks ex 98.11 Smoking pipes , pipe bowls, of wood, root or other ma ­ terials Manufacture from roughly shaped blocks 27 . 3 . 86 Official Journal of the European Communities No L 83/41 ANNEX II LIST I Finished products to which the 40 % rule in Article 3 (2) (a) applies Product obtained GCCN heading No Description 84.05 84.06 84.09 84.12 84.36 84.37 ex 84.41 ex 84.41 (!) 84.45 84.46 84.47 84.48 84.51 84.52 Steam or other vapour power units , whether or not incorporating boilers Internal combustion piston engines : Mechanically propelled road rollers Air-conditioning machines , self-contained, comprising a motor-driven fan and elements for changing the tem ­ perature and humidity of air Machines for extruding man-made textiles ; machines of a kind used for processing natural or man-made tex ­ tile fibres ; textile spinning and twisting machines ; textile doubling, throwing and reeling (including weft ­ winding) machines Weaving machines, knitting machines and machines for making gimped yarn , tulle, lace, embroidery, trim ­ ming, braid or net ; machines for preparing yarns for use on such machines , including warping and warp siz ­ ing machines Sewing machines, including furniture specially designed for sewing machines with the exception of sewing machines (lock-stitch only) with heads of a weight not exceeding 16 kg wihout motor or 17 kg including the motor ; sewing machine needles Sewing machines (lock-stitch only) with heads of a weight not exceeding 16 kg without motor or 17 kg includ ­ ing the motor Machine-tools for working metal or metal carbides, not being machines falling within heading No 84 49 or 84.50 Machine-tools for working stone, ceramics, concrete, asbestos-cement and like mineral materials or for work ­ ing glass in the cold, other than machines falling within heading No 84.49 Machine-tools for working wood, cork, bone, ebonite (vulcanite), hard artificial plastic materials or other hard carving materials , other than machines falling within heading No 84.49 Accessories and parts suitable for use solely or principally with the machines falling within headings Nos 84.45 to 84.47 , including work and tool holders, self-opening dieheads , dividing heads and other appli ­ ances for machine-tools ; tool holders for any type of tool or machine-tool for working in the hand Typewriters , other than typewriters incorporating calculating mechanisms ; cheque-writing machines Calculating machines ; accounting machines, cash registers , postage-franking machines, ticket-issuing mach ­ ines and similar machines , incorporating a calculating device (') At least 50 % in value of the materials and parts used for the assembly of the head (motor excluded) must be originating products and the thread tension, crochet and zigzag mechanisms must be originating products . No L 83/42 Official Journal of the European Communities 27 . 3 . 86 Product obtained CCCN heading No Description Automatic data-processing machines and units thereof; magnetic or optical readers, machines for transcribing data onto data media in coded form and machines for processing such data, not elsewhere specified or in ­ cluded Other office machines (for example, hectograph or stencil duplicating machines, addressing machines, coin ­ sorting machines, coin-counting and wrapping machines, pencil-sharpening machines, perforating and stapling machines) Gaskets and similar joints of metal sheeting combined with other material (for example, asbestos, felt and paperboard) or of laminated metal foil ; sets or assortments of gaskets and similar joints , dissimilar in com ­ position , for engines, pipes, tubes and the like, put up in pouches , envelopes or similar packings Machinery parts , not containing electrical connectors , insulators, coils contacts or other electrical features and not falling within any other heading of this Chapter 84.53 84.54 84.64 84.65 85.23 85.24 85.25 85.26 85.27 85.28 Insulated (including enamelled or anodized) electric wire, cable, bars, strip and the like (including co-axial cable), whether or not fitted with connectors Carbon brushes, arc-lamp carbons, battery carbons , carbon electrodes and other carbon articles of a kind used for electrical purposes Insulators of any material Insulating fittings for electrical machines, appliances or equipment, being fittings wholly of insulating materi ­ al apart from any minor components of metal incorporated during moulding, solely for purposes of assembly, but not including insulators falling within heading No 85.25 Electrical conduit tubing and joints therefor, of base metal lined with insulating material Electrical parts of machinery and apparatus, not being goods falling within any of the preceding headings of this Chapter Railway and tramway locomotives, rolling-stock and parts therof; railway and tramway track fixtures and fit ­ tings, traffic signalling equipment of all kinds (not electrically powered) excluding products of heading No 86.10 ex Chapter 86 Tractors (other than those falling wihin heading No 87.07), whether or not fitted with power take-offs , winch ­ es or pulleys Motor vehicles for the transport of persons , goods or materials (including sports motor vehicles , other than those of heading No 87.09) Special-purpose motor lorries and vans (such as breakdown lorries, fire-engines, fire-escapes, road sweeper lorries, snow-ploughs, spraying lorries, crane lorries, seachlight lorries, mobile workshops and mobile radio ­ logical units), but not including the motor vehicles of heading No 87.02 87.01 87.02 87.03 87.04 87.10 87.11 Chassis fitted with engines, for the motor vehicle falling within heading No 87.01 , 87.02 or 87.03 Cycles (including delivery tricycles), not motorized Invalid carriages, whether or not motorized or otherwise mechanically propelled 27 . 3 . 86 Official Journal of the European Communities No L 83/43 Product obtained CCCN heading No Description 87.12 88.01 88.02 88.03 Chapter 89 90.01 90.02 90.04 90.23 90.24 Parts and accessories of articles falling within heading No 87.09 , 87 . 1 0 or 87 . 1 1 Balloons and airships Flying machines, gliders and kites ; rotochutes Parts of goods falling within heading No 88.01 or 88.02 Ships, boats and floating structures Linses, prisms , mirrors and other optical elements, of any material , unmounted, other than such elements of glass not optically worked ; sheets or plates, of polarizing material Lenses, prisms, mirrors and other optical elements , of any material , mounted, being parts of or fittings for instruments or apparatus, other than such elements of glass not optically worked Spectacles, pince-nez, lorgnettes, goggles and the like, corrective, protective or other Hydrometers and similar instruments ; thermometers, pyrometers, barometers , hygrometers , psychrometers, re ­ cording or not ; any combination of these instruments Instruments and apparatus for measuring, checking or automatically controlling the flow, depth , pressure or other variables of liquids or gases, or for automatically controlling temperature (for example, pressure gauges , thermostats, level gauges, flow meters , heat meters, automatic ovendraught regulators), not being articles fall ­ ing within heading No 90.14 Revolution counters, production counters , taximeters , mileometers, pedometers and the like, speed indicators (including magnetic speed indicators) and tachometers (other than articles falling within heading No 90.14); stroboscopes Electrical measuring, checking, analyzing or automatically controlling instruments and apparatus Parts or accessories suitable for use solely or principally with one or more of the articles falling within head ­ ing No 90.23 , 90.24, 90.26, 90.27 or 90.28 Clocks and watches and parts thereof, excluding products of heading Nos 91.04, 91.08 , 91.09, 91.10 and 91.11 Musical instruments, sound recorders or reproducers, television image and sound recorders or reproducers ; parts and accessories of such articles excluding products of heading No 92.1 1 and gramophone records and other sound or similar recorders of heading No 92.12 90.27 90.28 90.29 ex Chapter 91 ex Chapter 92 No L 83/44 Official Journal of the European Communities 27.3.86 LIST II Finished products to which the 30 % rule in Article 3 (2) (b) applies Product obtained CCCN heading No Description 84.01 (') 84.02 84.03 84.07 84.08 (') 84.10 (2) 84.11 0) 84.13 84.14 84.15 (') 84.16 84.17 Steam and other vapour generating boilers (excluding central heating hot water boilers capable also of prod ­ ucing low pressure steam); super-heated water boilers Auxiliary plant for use with boilers of heading No 84.01 (for example, economixers, superheaters, soot remov ­ ers , gas recoverers and the like); condensers for vapour engines and power units Producer gas and water gas generators , with or without purifiers ; acetylene gas generators (water process) and similar gas generators, with or without purifiers Hydraulic engines and motors (including water wheels and water turbines) Other engines and motors : Pumps (including motor pumps and turbo pumps) for liquids , whether or not fitted with measuring devices, liquid elevators of bucket, chain , screw, band and similar kinds : Air pumps, vacuum pumps and air or gas compressors (including motor and turbo pumps and compressors, and free-piston generators for gas turbines); fans, blowers and the like Furnace burners for liquid fuel (atomizers), for pulverized solid fuel or for gas ; mechanical stokers, mechani ­ cal grates, mechanical ash dischargers and similar appliances Industrial and laboratory furnaces and ovens, non-electric Refrigerators and refrigerating equipment (electrical and other) Calendering and similar rolling machines (other than metal-working and metal-rolling machines and glass ­ working machines) and cylinders therefor Machinery, plant and similar laboratory equipment, whether or not electrically heated, for the treatment of materials by a process involving a change of temperature such as heating, cooking, roasting, distilling, rectify ­ ing, sterilizing, pasteurizing, steaming, drying, evaporating, vapourizing, condensing or cooling, not being machinery or plant of a kind used for domestic purposes ; instantaneous or storage water heaters , non-electri ­ cal Centrifuges ; filtering and purifying machinery and apparatus (other than filter funnels , milk strainers and the like), for liquids or gases Machinery for cleaning or drying bottles or other containers ; machinery for filling, closing, sealing, capsuling or labelling bottles , cans, boxes, bags or other containers ; other packing or wrapping ; machinery for aerating beverages ; dish washing machines Weighing machinery (excluding balances of a sensitivity of 5 eg or better) including weight-operated counting and checking machines ; weighing machine weights of all kinds 84.18 84.19 84.20 (') (') 0 0 The percentage rule to be applied shall be 25 %. For rotary displacement pumps the percentage rule to be applied shall be 25 %. For fans , blowers and the like the percentage rule to be applied shall be 25 %. 27 . 3 . 86 Official Journal of the European Communities No L 83/45 Product obtained CCCN heading No Description 84.21 Mechanical appliances (whether or not hand operated) for projecting, dispersing or spraying liquids or pow ­ ders ; fire extinguishers (charged or not); spray guns and similar appliances ; steam or sand blasting machines and similar jet projecting machines 84.22 Lifting, handling, loading or unloading machinery, telphers and conveyors (for example, lifts , hoists, winches, cranes, transporter cranes, jacks pulley tackle, belt conveyors and teleferics), not being machinery falling within heading No 84.23 84.23 Excavating, levelling, tamping, boring and extracting machinery, stationary or mobile, for earth, minerals or ores (for example, mechanical shovels, coal-cutters, excavators, scrapers, levellers and bulldozers); pile-driv ­ ers ; snow-ploughs, not self-propelled (including snow-plough attachments) 84.24 Agricultural and horticultural machinery for sou preparation or cultivation (for example, ploughs , harrows, cultivators, seed and fertilizer distributors); lawn and sports ground rollers 84.25 Harvesting and threshing machinery ; straw and fodder presses ; hay or grass mowers ; winnowing and similar cleaning machines for seed, grain or leguminous vegetables and egg-grading and other grading machines for agricultural produce (other than those of a kind used in the bread grain milling industry falling within head ­ ing No 84.29) 84.26 Dairy machinery (including milking machines) 84.27 Presses, crushers and other machinery, of a kind used in wine-making, cider-making, fruit juice preparation or the like 84.28 Other agricultural , horticultural , poultry-keeping and bee-keeping machinery ; germination plant fitted with mechanical or thermal equipment ; poultry incubators and brooders 84.29 84.30 Machinery of a kind used in the bread grain milling industry, and other machinery (other than farm type machinery) for the working of cereals or dried leguminous vegetables Machinery, not falling within any other heading of this Chapter, of a kind used in the following food or drink industries : bakery, confectionery, chocolate manufacture, macaroni , ravioli or similar cereal food manufac ­ ture, the preparation of meat, fish, fruit or vegetables (including mincing or slicing machines), sugar manufac ­ ture or brewing 84.31 Machinery for making or finishing cellulosic pulp, paper or paperboard 84.32 Book-binding machinery, including book-sewing machines 84.33 Paper or paperboard cutting machines of all kinds ; other machinery for making up paper pulp, paper or pap ­ erboard 84.34 Machinery, apparatus and accessories for type-founding or type-setting ; machinery, other than the machine ­ tools of heading No 84.45 , 84.46 or 84.47 , for preparing or working printing blocks, plates or cylinders ; print ­ ing type, impressed flongs and matrices, printing blocks, plates and cylinders ; blocks, plates, cylinders and lithographic stones, prepared for printing purposes (for example, planed, grained or polished) No L 83/46 Official Journal of the European Communities 27 . 3 . 86 Product obtained CCCN heading No Description 84.35 84.38 84.39 84.40 Other printing machinery ; machines for uses ancillary to printing Auxiliary machinery for use with machines of heading No 84.37 (for example, dobbies, Jacquards, automatic stop motions and shuttle changing mechanisms); parts and accessories suitable for use solely or principally with the machines of the present heading or with machines falling within heading No 84.36 or 84.37 (for ex ­ ample, spindles and spindle flyers , card clothing combs , extruding nipples , shuttles, healds and heald lifters and hosiery needles) Machinery for the manufacture or finishing of felt in the piece or in shapes , including felt-hat making mach ­ ines and hat-making blocks Machinery for washing, cleaning, drying, bleaching, dyeing, dressing, finishing or coating textile yarns, fa ­ brics or made-up textile articles (including laundry and dry-cleaning machinery); fabric folding, reeling or cutting machines ; machines of a kind used in the manufacture of linoleum or other floor coverings for apply ­ ing the paste to the base fabric or other support ; machines of a type used for printing a repetitive design, repetitive words or overall colour on textiles, leather, wallpaper, wrapping paper, linoleum or other materials, and engraved or etched plates, blocks or rollers therefor Machinery (other than sewing machines) for preparing, tanning or working hides , skins or leather (including boot and shoe machinery) Converters, ladles, ingot moulds and casting machines , of a kind used in metallurgy and in metal foundries Rolling mills and rolls therefor 84.42 84.43 84.44 84.49 Tools for working in the hand, pneumatic or with self-contained non-electric motor 84.50 Gas-operated welding, brazing, cutting and surface tempering appliances 84.55 84.56 84.57 Parts and accessories (other than covers, carrying cases and like) suitable for use solely or principally with machines of a kind falling within heading No 84.51 , 84.52 , 84.53 or 84.54 Machinery for sorting, screening, separating, washing, crushing, grinding or mixing earth , stone, ores or other mineral substances , in solid (including powder and paste) form ; machinery for agglomerating, moulding or shaping solid mineral fuels , ceramic paste, unhardened cements, plastering materials or other mineral prod ­ ucts in powder or paste form ; machines for forming foundry moulds of sand Glass-working machines (other than machines for working glass in the cold); machines for assembling electric filament and discharge lamps and electronic and similar tubes and valves Automatic vending machines (for example, stamp, cigarette, chocolate and food machines), not being games of skill or chance Machines and mechanical appliances , having individual functions, not falling within any other heading of this Chapter Moulding boxes for metal foundry ; moulds of a type used for metal (other than ingot moulds), for metal carbides, for glass, for mineral materials (for example, ceramic pastes, concrete or cement) or for rubber or artificial plastic materials 84.58 84.59 84.60 27 . 3 . 86 Official Journal of the European Communities No L 83/47 Product obtained CCCN heading No Description 84.61 84.62 (') 84.63 ex Chapter 85 0 0 Taps , cocks, valves and similar appliances, for pipes, boiler shells , tanks , vats and the like, including pres ­ sure-reducing valves and thermostatically controlled valves Ball , roller or needle roller bearings Transmission shafts , cranks, bearing housings, plain shaft bearings, gears and gearing (including friction gears and gear-boxes and other variable speed gears), flywheels , pulleys and pulleyblocks, clutches and shaft cou ­ plings Electrical machinery and equipment ; parts thereof; excluding products of heading Nos 85.23 , 85.24, 85.25 , 85.26, 85.27 and 85.28 Railway and tramway track fixtures and fittings ; mechanical equipment, not electrically powered, for signall ­ ing to or controlling road, rail or other vehicles , ships or aircraft ; parts of the foregoing fixtures, fittings, or equipment Bodies (including cabs), for the motor vehicles falling within heading No 87.01 , 87.02 or 87.03 Parts and accessories of the motor vehicles falling within heading No 87.01 , 87.02 or 87.03 Works trucks, mechanically propelled, of the types used in factories, warehouses , dock areas or airports for short distance transport or handling of goods (for example, platform trucks, fork-lift trucks and straddle car ­ riers); tractors of the type used on railway station platforms ; parts of the foregoing vehicles Tanks and other armoured fighting vehicles, motorized, whether or not fitted with weapons, and parts of such vehicles Motor-cycles , auto-cycles and cycles fitted with an auxiliary motor, with or without side-cars ; side-cars of all kinds Baby carriages and parts thereof Other vehicles (including trailers), not mechanically propelled, and parts thereof Parachutes and parts thereof and accessories thereto Catapults and similar aircraft launching gear ; ground flying trainers, parts of any of the foregoing articles Optical , photographic, cinematographic, measuring, checking, precision , medical and surgical instruments and apparatus and parts thereof, excluding products of heading Nos 90.01 , 90.02 , 90.04, 90.23 , 90.24, 90.27 , 90.28 and 90.29 Other clocks Clock movements , assembled 86.10 87.05 87.06 87.07 87.08 87.09 0 87.13 87.14 88.04 88.05 ex Chapter 90 0 91.04 91.08 (') The percentage rule to be applied shall be 25 %. (-) For heading Nos 85.14 and 85.15 the percentage rule to be applied shall be 25 % and the value of the non-originating transistors used must not exceed 3 % of the value of the finished product . (3) For semi-conductor devices and electronic microcircuits of heading No ex 85.21 , the percentage rule to be applied shall be 25 %. (4) For motor-cycles , auto-cycles and cycles , with or without sidecars , powered by internal combustion engines, of a cylinder capacity of :  50 cm3 or less, the percentage rule to be applied shall be 20 %,  more than 50 cm3 , the percentage rule to be applied shall be 25 %. (5 ) For heading Nos 90.17 and 90.18 the percentage rule to be applied shall be 25 %. No L 83/48 Official Journal of the European Communities 27 . 3 . 86 Product obtained CCCN heading No Description Watch cases and parts of watch cases91.09 91.10 91.11 92.11 (') Clock cases and cases of a similar type for other goods of this Chapter, and parts thereof Other clock and watch parts Gramophones, dictating machines and other sound recorders or reproducers, including record-players and tape decks, with or without sound-heads ; television image and sound recorders or reproducers Gramophone records and other sound or similar recordingsex 92.12 (') For electric gramophones the percentage rule to be applied shall be 25 %. ANNEX III List of products referred to in Article 1 CCT heading No Description ex 27.07 Assimilated aromatic oils as defined in Note 2 to Chapter 27, of which more than 65 % by volume distils at a temperature of up to 250 °C (including mixtures of petroleum spirit and benzole), for use as power or heating fuels 6 Mineral oils and products of their distillation ; bituminous substances ; mineral waxes27.09 to 27.16 ex 29.01 Hydrocarbons :  Acyclic  Cyclanes and cyclenes, excluding azulenes  Benzene, toluene, xylenes for use as power or heating fuels Lubricating preparations containing petroleum oils or oils obtained from bituminous minerals, but not includ ­ ing preparations containing 70 % or more by weight of petroleum oils or of oils obtained from bituminous mi ­ nerals Waxes with a basis of paraffin,of petroleum waxes, of waxes obtained from bituminous minerals , of slack wax or of scale wax ex 34.03 ex 34.04 ex 38.14 Prepared additives for lubricants